 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDRedwing Carriers,Inc.andM.VicenteGomez,Armando M.Diaz,Henry P. Savage,Robert A.Gonzalez,andRaymond C.Garcia.RedwingCarriers,Inc.andLocal 79,Teamsters,Chauffeurs,Warehousemen &Helpers affiliated with the InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America,Petitioner.Cases 12-CA-3524-1 and -2,3562-2,-3, and-4, and 12-RC-2483May 31,1967DECISION AND ORDERBY MEMBERS FANNING, JENKINS, AND ZAGORIAOn February 10, 1967, Trial Examiner Maurice S.Bush issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practicesand recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. TheTrial Examiner also found that Respondent had notengaged in certain other unfair labor practices, andrecommended that such allegations of the complaintbe dismissed. With respect to the objections to theconsent election held on July 9, 1966, in Case12-RC-2483, the Trial Examiner recommended totheRegional Director for Region 12 that they besustained, that the election be set aside, and heremanded the instant representation proceeding tosaid Regional Director for the purpose of conductinga new election at such time as the latter deems thecircumstances permit the free choice of a bargainingrepresentative.Thereafter,Respondentfiledexceptions to the Trial Examiner's Decision and asupporting brief, and the General Counsel filed ananswering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with the instant cases to athree-member panel.The Board has reviewed the rulings made by theTrial Examiner at the hearing and finds that noprejudicial error was committed.' The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in these cases, and hereby adoptsthe findings,2 conclusions, and recommendations3 ofthe Trial Examiner, as modified herein.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that Respondent, Redwing Carriers, Inc.,Tampa, Florida, its officers, agents, successors, andassigns, shall take the action set forth in the TrialExaminer's Recommended Order.IT IS FURTHER ORDERED that the complaint be,and it hereby is, dismissed insofar as it allegesviolationsother than those found by the TrialExaminer.'Respondent contends, contrary to the Trial Examiner, thatthere is nobasis in therecord for his finding or basing his decisionon a 15-year history of Respondent opposition to the unionizationof its employees. The Trial Examiner stated, and we agree, thatsaid finding is based on evidence adduced solely by Respondentat the hearing and is used by him for background informationonly. Thus, Respondent President Charles EMendez set forththis history and particularly emphasized at employeemeetingshis bitter opposition to the Union which unsuccessfully sought,during the period November 1965 to April 1966, to organize thedrivers of Respondent's wholly owned subsidiary, Blythe MotorLinesWe are satisfied on the basis of the entire record thatRespondent's allegations of bias and prejudice on the part of theTrial Examiner are completelywithout merit2The Trial Examiner found that the following statement madeby Respondent Vice President Frank Kelly to the drivers at theApril 23, 1966, meeting did not constitute a violation of Section8(a)(1) of the Act because it was merely an expression of "views,arguments, or opinion" protected under the "free speech"provisions of Section 8(c) of the Act "The Teamsters Union wasinterested only in initiation fees and dues, and customarily paysoff a company whose employees it represents so that the companywill hire and fire unusual numbers of employees so that the Unionmay obtain more initiation fees." The Trial Examiner also found,without resolving conflicting testimony as to whether PresidentMendez madea similar statementat a meeting on May 14, that, inany event, it, too, came under the same provision. In the absenceof exceptions thereto, we hereby adopt these findingspro forma3As recommended by the Trial Examiner, the representationproceeding, Case 12-RC-2483, is severed from the unfair laborpractice proceeding and remanded to the Regional Director forappropriate actionOur Decision and Order herein is limited tothe five complaint cases TheChardon Telephone Company,139NLRB 529.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMAURICE S. BUSH, Trial Examiner: The issues in Case12-CA-3524 (1 and 2) and in Case 12-CA-3562 (2, 3, & 4)in this consolidated proceeding arise out of the unfair laborpractice provisions of Section 8(a)(1), (3), and (4) of theNational Labor Relations Act, as amended. The issues inthe last-captioned case, Case 12-RC-2483, are essentiallythe same. The specific issues and the findings andconclusions thereunder are set forth below.The initial complaint herein against Redwing Carriers,Inc.,hereinafter referred to as the Respondent orEmployer,was issued on July 5, 1966, in Cases12-CA-3524-2, and 12-CA-3524-2, pursuant to unfairlabor charges filed by M. Vicente Gomez and Armando M.Diaz on May 13 and June 10, 1966, respectively.On July 9, 1966, pursuant to a petition filed on May 9,1966, in aforementioned Case 12-RC-2483, a consentelection was conducted among a unit of drivers' in the'The unit set forth in the consent-election agreement coveringdrivers is' "All truck drivers employed and domiciled at theEmployer's Palm River terminal, Tampa, Florida, excluding allother employees, dispatchers, guards, watchmen and supervisorsas defined in the Act "165 NLRB No. 10 REDWING CARRIERSemployment of the Employer at its Palm Riverterminal inTampa, Florida, to determine whether or not the membersofsaidunitdesiredrepresentationbyLocal 79,Teamsters, Chauffeurs,Warehousemen & Helpers ofAmerica, hereinafter referredtoasthe Petitioner orUnion. At that election2 182 of the approximately 200employees in the unit voted and a majority votedagainstthe Union. On July 14, 1966, the Union filed and servedtimely objections to the conduct of the Employer affectingthe results of that election. The conduct of the Employer towhich the Union objected was alleged by that organizationas follows:Following the filing of the petition and in theimmediate pre election period, the employer by itsofficers,agentsand representatives, threatenedemployees with retributiveaction inthe event theydid not stay away from the petitioner; warnedemployees not to become involved with the petitioneror to sign its authorization cards; interrogatedemployees to determine who was urging the union;threatened changes in wages, hours and workingconditions in the event the petitioner was successfulin the election; instructed employees to repudiate thepetitioner; threatened the loss of employee benefits;promised employees increased benefits in exchangefor repudiation of the petitioner and dischargedemployees who were known to the employer as unionadherents.Pursuant to the agreement for consent election and theprovisions of Section 102.69 of the Board's Rules andRegulations, Series 8, as amended, the Board's RegionalDirector for Region 11 conducted an investigation of theissuesraised by the foregoing objections and afforded theparties full opportunity to submit evidence bearing onthese issues.On August 1, 1966, the said RegionalDirectorfiledhis"Report,Order and Notice ofConsolidated Hearing on Objections" in that proceeding inwhich he found that the objections filed by the Union "areessentially coextensive with the unfair labor practicecomplaint allegations" in Cases 12-CA-3524 (1-2) andtherefore concluded that the Union's objections "raisematerialand substantial issues.which can best beresolved after a hearing thereon." In view of his findingthat the issues raised by the objections in Case12-RC-2483 and those raised in Cases 12-CA-3524 (1-2)are essentially coextensive, the Regional Director in hisaforesaid order consolidated the two cases for hearing.On August 11, 1966, the Regional Director issued afurtherconsolidatedcomplaintherein in which heincorporated, by amendment, additional allegations ofunfair labor practices based on charges duly filed byHenry P. Savage in Case 12-CA-3562-2 on July 11, 1966,by Robert A. Gonzalez in Case 12-CA-3562-3 on July 15,1966, and by Raymond C. Garcia in Case 12-CA-3562-4on July 19, 1966.At the hearing, the amended complaint was furtheramended by the addition of subparagraphs (ee) and (ff) toparagraph 6 of the complaint which allege additional8(a)(1) allegations. These amendments have been reducedto writing and are now on file.Respondent's answer, dated August 17, 1966, admitsthe jurisdictional and certain other factual allegations of'An election was also held on July 18, 1966, pursuant toseparate agreementfor a consentelection, amongemployees inanother unitconsistingof all shop employees employed by theEmployer at its Palm River terminal, Tampa, Florida At thatelection,62 of approximately 70 shop employees voted The61the complaint, but denies the commission of any unfairlabor practices. The amendments to the complaint made atthe hearing are similarly denied.The case was heard at Tampa, Florida, before me onAugust 31 and September 1, 2, 6, and 7, 1965. Briefs havebeen received from General Counsel and Respondent.These have been carefully reviewed and considered.Upon the entire record3 and from my observation of thedemeanor of the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESSOF THE RESPONDENTThe Respondent is a Florida corporation with principaloffice and place of business at Tampa, Florida, where it isengaged in the business of interstate transportation of bulkcommodities by motor carrier. During the past 12 months,in the course and conduct of its business operations,Respondent derived revenue in excess of $100,000 fromtransporting and hauling products from points within theState of Florida, to points located outside the State ofFlorida. It is found that the Respondent is engaged incommerce within the meaning of Section 2(6) and (7) of theAct.II.THELABOR ORGANIZATIONLocal 79, Teamsters, Chauffeurs,Warehousemen &Helpers affiliated with the International Brotherhood ofTeamsters, Chauffeurs,Warehousemen & Helpers ofAmerica, hereinafter referred to as Petitioner or Union, isa labor organization within the meaning of Section 2(5) ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The IssuesThe issues in the consolidated cases are whether(1) Peter Romero, Lorenzo Lima, and Dan H. Hanson wereRespondent's agents and supervisors at the times hereinpertinent within the meaning of the Act; (2) Respondentinterfered with, restrained, and coerced employees in theexercise of their rights to self-organization in violation ofSection 8(a)(1) of the Act by threatening employees withretributive action if they did not stay away from thepetitioning Union; by warning employees not to becomeinvolved with the Petitioner or sign its authorization cards;by interrogating employees to determine who was urgingthe Union; by threatening changes in working conditionsin the event the Petitioner was successful in the election;by instructing employees to repudiate the Union; bythreatening the loss of employee benefits if the employeesselected the Union; by promising benefits in exchange forthe repudiation of the Union, and other similar conduct;(3) the Respondent discriminately discharged M. VicenteGomez, Armando M. Diaz, and Raymond C. Garcia inviolationofSection8(a)(3)and (1) of the Act;(4) Respondent discharged Robert A. Gonzalez in violationof Section 8(a)(4) and (1) of the Act; and (5) Respondentdischarged Henry P. Savage in violation of Section 8(a)(1)of the Act.election resulted in the selection of the above-mentioned Union asthe bargaining representative of the unitYGeneral Counsel's motion to correct certain typographicalerrors in the transcript,being unopposed, is hereby granted 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. BackgroundRespondent Redwing Carriers, Inc., has been engagedin the transportation of bulk commodities by motor carrierin the State of Florida since 1944. The Company wasorganized by Charles E. Mendez who has been itspresident and dominating force in all the interveningyears. Other officers of the Company are Frank Kelly, vicepresident in charge of sales and first assistant to thepresident;Gilbert Pierola, vice president in charge ofoperations; and William B. Mendez, also known as BillMendez, vice president in charge of maintenance andbrother of the president.The Company's principal place of business is its PalmRiver Road terminal at Tampa, Florida, 'hereafter calledtheTampa terminal. It employs approximately 200truckdrivers and some 80 mechanics at this terminal.The Union has sought to organize the Respondent'semployees at its Tampa terminal since 1949. The Unionappears to have had its first success at the Tampa terminalinJuly1966when it won a Board-conductedrepresentational election in a unit consisting of all shopworkers in the terminal, but in the same month it lost, by afairly substantial number, an election among employees inanother separate unit consisting of Respondent's driversemployed and domiciled at the same terminal, asheretofore noted.C. Issue as to Supervisory and Agency Status of PeterRomeroAn issue as to the supervisory' or agency status of PeterRomero is raised by the pleadings. The evidence adducedby General Counsel in support of this issue is entirelycircumstantial.The evidence shows that Romero, age 57, has been inRespondent's employment for the past 14 years. He worksin Respondent's shop at its Tampa terminal at an hourlyrate of $1.55. His station is in the tire department of theshop at a place where he keeps such books and records ashis duties call for. Romero has no title and is pretty muchon his own. Such direction as he receives comesprincipally from the aforementioned Bill Mendez, vicepresident in charge of maintenance; Shopwide SupervisorArmando Mendez; and on occasion from the president,Charles E. Mendez. Romero's wife and Bill Mendez arecousins.Romero and his wife own approximately 800shares of the outstanding capital stock of the Respondentcorporation.Romero's testimony shows that he has a variety ofduties5 which takes him to all parts of the terminal, butthat his chief function is to look after the tire departmentshop.Although an employee by the name of ErnestHoffman appears to have the title tireshop foreman, thecredibletestimonyoflong-time tireshop employeeLawrence Wilson establishes that Hoffman receives hisinstructions as to what the five or six tireshop employeesare to do each day from Romero, after Romero hasconsulted with Vice President Bill Mendez and ShopwideSupervisor Armando Mendez. Wilson's testimony furthershows that Romero instructs Hoffman "to push" thetireshop employees when the work is piling up. Wilsonconsiders Romero his top boss, as it was Romero to whomhe applied for a wage raise about a year ago, which hereceived on Romero's recommendation.The record also shows that Romero imposed adisciplinary penalty on a tireshop employee, Joe Terry, forlaying off work without notice to or advance permissionfrom Respondent, although it appears that the penalty wasimposed only after Romero had consulted Vice PresidentBillMendez on the matter.The record further discloses that Romero's authorityextends beyond the tire department. Thus Romero in histestimony admits at least one instance of instructing anontireshopemployee,theallegeddiscriminateeArmando M. Diaz, to report to work earlier than his usualstarting time.Thiswas pursuant to direction andauthorization by Romero's superior, Bill Mendez.The record also contains the testimony of several otherRedwing employees touching on the status of PeterRomero.Angel Guerra has been a mechanic in the Tampaterminal for the past 3 years. From his observations at theterminal, Guerra unqualifiedly described Romero as theforemanofRespondent's tireshop.His testimonyestablishes that he actually heard Romero instruct two ofthe men in the tireshop to change tires.Jose F. Borja is another mechanic at the terminal. Fromhis observation of Romero over the past 2 years, Borja alsoflatly described Romero as foreman of the tire repairdepartment. He has seen and heard Romero order tireshopemployees to change tires on trucks and trailers.Armando M. Diaz, one of the alleged discriminatees,was employed as a mechanic at the Tampa terminal for aperiod of nearly 2 years ending June 8, 1966. During thisperiod of employment, Diaz had also observed Romeroordering tireshop employees to do various things; i.e., to goout on the road to repair tires, to take hose to trucks in themines which Respondent serves, and to go out where acompany truck has been involvedin anaccident and toclean up the sulphur spilled from the truck on the road.Diaz has had certain personal experience with Romerothat cast further light on Romero's status at the terminal.On one occasion, Romero requested Diaz, who had noconnection with the tire department, to punch in earlierthan usual in order to expedite the work of the mechanicaldepartments On another occasion Romero offered Diaz apromotion to a foreman's position at Respondent'sterminal at Jacksonville, Florida, on instructions from thepresident, Charles Mendez.The status of Romero is also reflected in the experienceof alleged discriminateeM. Vicente Gomez, a formerdriver in the service of the Respondent at the Tampaterminal. InMay 1966 while he was still working forRespondent, the truck Gomez was driving developed a flataSection 2(11) of the Act states* The term "supervisor" meansany individual having authority, in the interest of the employer, tohire, transfer, suspend, lay off, recall, promote, discharge,assign,reward,,or discipline other employees, or responsibly to directthem, or to adjust their grievances, or effectively recommendsuch action, if in connection with the foregoing, the exercise ofsuch authority is not of a merely routine or clerical nature, butrequires the use of independent judgment5In addition to the duties set forth above, Romero alsoperforms certain other duties which are deemed nonsupervisoryin character, to wit (a) keeps an inventory of all tires stocked atthe terminal,(b) orders fuel oil for the terminal, (c) sees thatgasoline and diesel storage tanks are kept full,and (d)personallyplaces Redwing decals on Respondent's rolling stock6As heretofore indicated, Romero in his testimony admittedthis incident, but stated that he took the indicated action pursuantto instructions of Bill Mendez REDWING CARRIERStire.Upon calling the tireshop at the terminal he spoke toRomero who stated that he would senda manout to fix thetire.Another indication of Romero's status is the fact that herepresents theCompany in the matter of takingapplications from employees for loans from the Company,alongwith two other employees who do not havesupervisorystatus, actingas a committee. The evidenceshows that he assists the applying employee in making outhis loan application, presents it with recommendations tothe top company officials, and personally brings theproceeds of the loan when granted to the employee.There arealso anumber of other incidents of recordreflecting on the status of Romero. The creditabletestimony of the aforementioned Angel Guerra, mechanic,shows also that Romero approached Guerra at theterminalin July 1966, represented that he had beencommissioned by President Mendez to inquire what heknew about the Union, and asked what knowledge he hadabout the Union.The record also shows through the creditable testimonyof Leonard L. Ward, a janitor in the Tampa terminal, thatRomero in a private conference with Ward on May 18,1966, at the terminal, asked Ward to vote against theUnion in the forthcoming election. In the course of thesame conversation, Romero told Ward that if the Unionwon the election the Company would cease makingpersonal loans to employees, such as the one Ward hadjust applied for. Romero also informed Ward that his hoursof employment would be cut from 56 to 40 hours per weekand that his pay would be less if the Union won theelection.The record further shows through the creditabletestimony of Raymond C. Garcia, painter's helper and oneof the alleged discriminatees, that Romero contacted himon June 1, 1966, in the terminal's paint shop where thelatterwas employed and told him, "I have to talk toeveryone in the place ... about the Union." In the sameconversation Romero inquired if anyone had contactedhim (Garcia) to signa unioncard. Some 3 or 4 days later,Romero made the same inquiry of three other employeesin thepaintshop in the presence of Garcia.Conclusions and DiscussionBased on the evidentiary findings set forth above, I findthatPeterRomero was a shop supervisor of theRespondent at all times here material. Under the Act anindividual qualifies as a supervisor if he has any one of theindicia of a supervisor enumerated in Section 2(11) of theAct.Research Designing Service, Inc.,141 NLRB 211, 213.The evidence is clear that Romero had at least two of theindiciaof a supervisor; namely, (1) the authority to"assign"and "direct"personnel in the tireshop and(2) that this authority was not of a merely routine orclerical nature, but required the use of independentjudgment. The record shows that he was regarded bycompany employees as foreman of the tireshop and thathe issued orders to the employees in the tire repair shop asrequired; and even more importantly, he directed thetireshop foremen as to the work to be done each day, aftera consultation with the front office. In the light of thecreditable testimony of at least five witnesses as to whatthey actually saw and heard Romero do in the way ofassigningand directing work to be done in the tireshop, Ireject the testimony of Romero and President Charles E.Mendez that Romero had no supervisory authority.63The record not only discloses that Romero hadsupervisory status over the employees in Respondent'stire department at the Tampaterminal,but that he alsoengaged in acts in derogation of employee rights to self-organization which under all the circumstances of recordgave employees, not directly under Romero's supervision,the legitimate impression chargeable to the Respondent,thatRomero was acting as the Employer's agent intransmitting to them management policies hostile to theirstatutoryrightstoself-organization.InternationalAssociation of Machinists, Tool and Die Makers LodgeNo. 35 (Serrick Corp.) V. N.L.R.B.,311 U.S.72; N.L.R.B. v.Des Moines Foods, Inc.,296 F.2d 285, 286-288;N.L.R.B. v.SoloCup Company,237 F.2d 521, 523-524. Romerohimself openly acknowledged that he worked directlyunder the supervision of the brothers Charles, Bill, andArmandoMendez,Respondent'spresident,vicepresident, and shopwide supervisor, respectively. Therecord supports the conclusion that this was also wellknown to Respondent's employees at the terminal. In thelightof this circumstance, Romero's aforementionedinquiry of mechanic Guerra as to how he felt about theUnion, under the representation that he (Romero) wasmaking the inquiry in behalf of the company president;Romero's admonition to janitor Ward to vote against theUnion in the forthcoming election and the threat of direconsequences if the Union won the election; and Romero'sstatement to mechanic Garcia that he (Romero) wasdelegated to talk to "everyone in the place ... about theUnion" and to inquire as to whether Garcia had signed acard-are deemed acts of an agent made at the requestand in behalf of the Employer.In summary it is found that Peter Romero at all timeshere pertinent was both a supervisor and agent of theRespondent within the meaning of the Act.D. Issue as to Supervisory and Agency Status of LorenzoLimaAt thehearing, a question was also raised as to thesupervisory or agency status of Lorenzo Lima as aprefatory issue to the question of whether employeeRobert A. Gonzalez, one of the alleged discriminatees, hadbeen terminated in violation of Section 8(a)(4) and (1) of theAct, because he had filed a charge against Respondent.LorenzoLima has been in the employment ofRespondent in its brake department at the Tampaterminal for nearly 7 years. For the past 4 years, he hasbeen "in charge of the brake department" as his testimonyshows, but his official title appears to be that of "leadman." There are four employees in the brake department,including Lima. Lima spends the bulk of his time lookingover brake complaint tickets received from drivers andassigningand directing the brake work to be done by theother three employees in his department. He does notphysically engage in making brake repairs, except asrequiredwhen the work load becomes heavier thannormal.Respondent's drivers frequently take up theirbrake problems with Lima personally. Lima has noauthority to hire or fire, but has the authority torecommendwageincreases.Forexample,herecommended to his superiors that one of his staff, theaforementioned Robert A. Gonzalez, be paid time and ahalfforovertime instead of straight time. Therecommendation,however,was not approved. ThetestimonyofArmandoMendez, Lima's supervisor,established that it is part of Lima's responsibilities to 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDreport to him any employees in the brake 'department whowere "laying off or not doing a good job." In theperformance of his job, Lima inspects the work performedby workers in the brake department and instructs andassiststhem in correcting defective work.In about August 1965, Respondent's body repair shopwas moved in the Tampa terminal to a space adjacent toitsbrake repair department. At that time Lima wasassigned certain duties in connection with the body repairshop in addition to his regular duties in the brakedepartment. The body repair shop at that time and at alltimes here pertinent had two employees to which a thirdhas been recently added. Lima himself is not a bodyrepairman and the new duties devolved upon him inconnection with the body repair shop do not require him tophysically engage in body repair work.Lima's testimony establishes that sometime in August1965hewas given the unwanted duty by hisaforementioned supervisor, Armando Mendez, of keepingtime on every repair job done in the body repair shop. Thisinvolved marking a shop ticket with the time a body repairjob is started by the repairman assigned the job and thetime it isfinished. Lima's testimony further shows thatdrivers who called on the body repair shop for repairs totheir assigned vehicles were referred to Lima by the bodyrepair shop personnel.Additional testimony was received on the scope ofLima's authority over the repairmen working in the bodyrepair shop from Benjamin Small, one of the tworepairmen in that shop over the past year. On the basis ofSmall's credible testimony, I find that a year or more agowhen the body shop was moved to its present locationadjacent to the brake department Small was told byShopwide Supervisor Armando Mendez that thereafterLima was to be his immediate supervisor and that he wasto get his orders from Lima. Small's testimony furtherestablishes thatLima exercised the authority thusconferred on him by Armando Mendez by assigning workto the body repairmen and directing them as to what wasto be done in the way of body repairs. In this connection,Small's testimony further shows that after the body shopwas moved to its present location, Lima would change himfrom one job to another as often as three or four timesduring the course of some days.It is alsofound fromSmall's testimony that Lima on one occasion directed anemployee who worked in another department not to comeinto the body repair shop to talk to the repairmen becausethis interfered with their work.ConclusionFrom the above evidentiary facts showing that LorenzoLima responsiblyassignsand directs Respondent'semployees in both its brake and body repair departments,I find and conclude that Lima has been at all times herematerial a supervisor and agent of the Respondent withinthe meaning of the Act.Research Designing Service, supra.E. Issue as to Supervisory and Agency Status of Dan H.HansonThe finalemployee we reach for consideration on statusas a supervisor is Dan H. Hanson.'General Counsel in the opening paragraph of his brief states."A statement of the facts of the case is omitted except insofar asHanson was hired and functioned principally as alogman during his 5-month period of employment endinginApril 1966 at Respondent's Tampa terminal. But therecord is undisputed that he also functioned as adispatcher at the terminal each Saturday, from 6 p.m. until6 a.m. Sunday, in the 5 months he worked for Respondent.Hanson's testimony also establishes that he was called onfrom time to time during the week by various dispatchersto take their place during their brief absences for suchpersonal reasonsas seeinga doctor or taking rest breaks.During the period here involved, Respondent had a total offive fulltime dispatchers; four working at staggered hoursduring the day and the fifth working at night. On Saturdaynights, Hanson took over as the sole company dispatcher.AlthoughHanson received a prepared schedule oforders and driver assignments on reporting to work eachSaturday night, his duties involved dealing with aminimum of 30 drivers and giving them theirassignmentsfor the night.I assign noweight to the testimony of VicePresidentPierolaseekingtominimizethedutiesperformed by Hanson on Saturday nights as a dispatcher,as the record as a whole establishes that Hansonperformed the same duties Saturday nights as thoseperformed by Respondent's full-time dispatchers duringthe other days and nights of the week.The record further shows that the Respondent wasconstantly recruiting for drivers and that Hanson fromtime to time, without company objection, assumed theresponsibility, in the temporary absences of companyofficials charged with the duty of hiring drivers, to receiveapplications from prospective driver employees, to readsuch applications, to put the applicants on trial runs withexperienced drivers, to receive a completed form fromsuch experienced drivers relating to the performance ofthe applicants, to givesuccessful applicants safetyequipment and put them to work.ConclusionBased on the evidentiary findings that it was part ofDan H. Hanson's job to function once a week as adispatcher in charge of dispatching (assigning) some 30drivers over a 12-hour shift and the further finding thatHanson from time to time, with evident company approval,hired drivers, I find and conclude that Hanson was asupervisor and agent within the meaning of the Act duringthe 5-month period of his employment with Respondentfrom November 1965 to the latter part of April 1966.F. Issues as to Interference, Coercion, and RestraintThe consolidated complaint, as amended, contains 32separate allegations of alleged acts of interference,coercion, and restraint in violation of Section 8(a)(1) of theAct. These allegations, denied by Respondent's answer,are contained in paragraph 6(a) through (ee), of theconsolidated complaint, as amended. General Counsel inhisbriefhaswithdrawn the charges contained inparagraphs 6(d) and (i) and a portion of (z) of theconsolidatedcomplaint.Thus there remains forconsideration 30 alleged violations of Section 8(a)(1).General Counsel in his brief has confined' his discussionto 10 of these allegations, as set forth in subparagraphs (e),factsare elicited fromthe transcript in the discussion ofindividual issues " REDWING CARRIERS(f), (j), (k), (m), (p), (q), (u), (v), and (z). Respondent in itsbrief appears to have discussed all of the alleged 8(a)(1)violations, except those contained in subparagraphs (n),(u), and (x).The Respondent since 1949 has had a history ofopposition to the unionization of its employees. It hassucceeded in winning some 11 Board-conducted electionsin the past 15 years. It has successfully fought off a longand costly truckdrivers' strike at the terminal of its whollyowned subsidiary, Blythe Motor Lines, Inc., at Sanford,Florida, which had resulted in the picketing of Redwing'sown Palm River terminal at Tampa from November 1965to April 1966, all at a cost of tens of thousands of dollars tothe Respondent. Respondent's President Mendez spokebitterly of this experience at a meeting of Respondent'sTampa terminal employees on April 23, 1966. He spokeagain at greater length to another meeting of Redwing'semployees at the Tampa terminal in July 1966 of theCompany's resolute resistance to the Union's demands inthe Blythe situation and of the Company's opposition tothe Union. The Charging Party in this proceeding and theLocal which sought to organize Blythe Motor Lines, Inc.,is the same Union. The findings in this paragraph arebased on evidence adduced solely by Respondent at thehearing and are set forth for background information inconnection with the incidents described below.1.Incident under paragraph 6(a)Under this paragraph of the consolidated complaint, it isalleged that "On or about April 15, 1966, Respondent'svice president, Bill Mendez, told an employee to keepaway from that union stuff, and stated that if he [BillMendez] heard any more about the union stuff he woulddo something."This alleged incident is supported by the undisputedtestimony of Robert A. Gonzalez, brake mechanic and oneof the alleged discriminatees herein, who had been anemployee of the Company at its Tampa terminal for about6 years prior to July 15, 1966.On April 15, 1966, Gonzalez received word from fellowemployee Manuel Alvarez that Alvarez' application for aloan from the Company had been turned down by VicePresident Bill Mendez because Bill Mendez had receivedreports that Alvarez had been assisting Gonzalez inpassing out union authorization cards to employees at theterminal.Within minutes after receiving this informationfrom Alvarez, Gonzalez sought out Vice President Mendezand demanded who had told him that he (Gonzalez) hadbeen passing out union cards. Mendez replied that he hadthis information from three different employees and whenGonzalez demanded their names, Mendez cut him off bysaying, "I don't want to hear no more of this Union stuffand, if I hear something about it, something more about it,Iwill do something." Mendez thereupon walked awayfrom Gonzalez.Discussion and ConclusionsRespondent in its brief does not deny the aboveincident, but contends that "under the circumstances"Mendez' statement to Gonzalez that "he did not want tohear any more of that Union stuff" and if he did, he would"do something" about it was a mere refusal to talk "in anapparent effort to protect himself from a future laborpractice charge." I disagree with this contention. Therecord is clear that Mendez told Gonzalez that he hadreceived reports from three different employees that65Gonzalez had been seen distributing union authorizationcards; this carries the inference that Mendez was deeplyconcerned about Gonzalez' union activities and thatMendez intended to stop such activities.From all the circumstances of record, I find andconclude that the aforementioned statement by VicePresident Bill Mendez to Gonzalez on April 15, 1966, thathe did not want to hear any more about this union stuff andthat if he did he would "do something" about it constitutedan implied threat of reprisal for union activities in violationof Section 8(a)(1) of the Act.Ifurther find that the above unfair labor practiceincident is not relevant to the objections to the election inCase 12-RC-2483 in this consolidated proceeding becausethe incident does not relate to employees in the driversunit involved in said Case 12-RC-2483 and also becausethe incident occurred prior to May 9, 1966, the filing dateof the petition for an election in said Case 12-RC-2483.Goodyear Tire and Rubber Company,138 NLRB 453.2. Incident under paragraph 6(b)Under this paragraph of the consolidated complaint, it isalleged that "On or about April 29, 1966, Respondent'svice president, Gilbert Pierola, asked an employee if hehad been passing out union cards, also if he had signed aunion card, and warned the employees not to get mixed upwith the Union or hand out union cards."M. Vicente Gomez, an alleged discriminatee, wasemployedatRespondent'sTampa terminal as atruckdriver from November 1965 to May 12, 1966.The credible testimony of the aforementioned Dan H.Hanson,Respondent's former logman and Saturdaydispatcher heretofore found to be a supervisor, shows thatin April 1966 he passed on word that he had received froma driver (Mallory Lytton) to Vice President Pierola thatGomez had been seen passing out union authorizationcards to employees at the terminal, to which Pierola's onlycomment was "Okay." The record further shows thatHanson told Gomez on April 29, 1966, that he had had areport that Gomez had been passing out union cards andthat he had passed this information on to Pierola. Gomez,denying that he had been distributing union cards,expressed great anxiety that the report to management ofhis passing out union cards could lead to his discharge.While Gomez was thus expressing his concern over thematter to Hanson, Pierola came by, heard what was beingsaid, and asked Gomez to come into his office for a privateconference. At the conference, the credible testimony ofGomez shows that Vice President Pierola told him he(Pierola) had received a report from Hanson that he(Gomez) had been distributing union cards; that Pierolaasked Gomez whether he had been doing this and if he hadsigned a union card; and that Pierola warned Gomez that itwas a "bad thing" to sign a card. He also advised Gomez ineffect not to get on the "bad side of the company" bysigning a unioncard. Pierola's version of the conference,to wit, that he had merely told Gomez that he was "not inbad" with the Company and had nothing to worry aboutconcerning his job tenure,is notcredited.ConclusionsBased on the above evidentiary findings, I find andconclude that Respondent's Vice President GilbertPierola'sabovestatementonApril 29,1966,toRespondent'sthenemployeeM. VicenteGomezconstituted unlawful interrogation and an implied threat of 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDreprisal for union activities in violation of Section 8(a)(1) ofthe Act.Ifurther find that the above unfair labor practiceincident is not relevant to the objections to the election inCase 12-RC-2483 in this consolidated proceeding becauseitoccurred prior to May 9, 1966, the filing date of thepetition for election in said Case 12-RC-2483.GoodyearTire and Rubber Company, supra.3. Incident under paragraph 6(c)Under this paragraph of the consolidated complaint, it isalleged that "On or about April 29, 1966, Respondent'slogman Dan H. Hanson asked an employee who waspushing the Union, and further asked whether a certainnamed employee was pushing the Union."CecilWelch has been a driver out of Respondent'sTampa terminal for the past 4 years. Welch on April 29,1966,calledon the aforementioned logman Dan H.Hanson, heretofore found to be a supervisor, to pick up hispaycheck. The uncontradicted testimony of both Welchand Hanson shows that on that occasion Hanson askedWelch into an unoccupied office at the terminal and askedhim who was "pushing" the Union, and further inquiredwhether the aforementioned M. Vicente Gomez, then oneofRespondent'sdriversand presently an allegeddiscriminatee, was passing out union cards and pushingthe Union.I find that Respondent through its Supervisor Dan H.Hansonhasunlawfully interrogated itsemployeeM. Vicente Gomez by the above-described conduct inviolation of Section 8(a)(1) of the Act.Ifurther find that the above unfair labor practiceincident is not relevant to the objections to the election inCase 12-RC-2483 in this consolidated proceeding becauseitoccurred prior to May 9, 1966, the filing date of thepetition for election in said Case 12-RC-2483.GoodyearTire and Rubber Company, supra.4. Incidents under paragraph 6(e) and (f)sUnder the two subparagraphs here under consideration,it is alleged that Respondent's vice president, Frank Kelly,in either the month of April or May 1966, addressedRespondent's drivers at a drivers' meeting. Undersubparagraph (e), it is alleged that Kelly told the drivers atthe indicated meeting "that if the Union should come torepresent the driver employees, the system whereby thedriver employees are paid amounts which increase inaccordance with the seniority of driver employees wouldbe eliminated and the driver employees would thereafterbe paid identical amounts regardless of how long they hadbeen employed."Under subparagraph (f), it is alleged that Kelly told thedrivers at the same indicated meeting "that the TeamstersUnion was interested only in initiation fees and dues, andcustomarily paid off a company whose employees itrepresents so that the company will hire and fire unusualnumbers of employees so that the Union may obtain moreinitiation fees."The Company holds monthly drivers' meetings, usuallyheld for the discussion of safety programs. Such a meetingwas held at the Tampa terminal on April 23,1966 , at whichboth Vice President Kelly and President Charles Mendezaddressed the assembled drivers.For a long period of time prior to the meeting, theCompany pursued the policy of paying their drivers fortheir services on a trip basis which was basedon a scalethat increased in accordance with the seniority of thedriver employees.The credible testimony of Robert E. Marshall, a driverthen in the employment of the Company, establishes thatVice President Kelly told the assembled drivers at theApril 23meetingthat if the Union became thebargainingagentfor the drivers, the older drivers would get the samerate of pay as any new driver who was juststarting hisemployment with Respondent. The aforementioned CecilWelch, one of Respondent's senior drivers, corroboratedthe testimony of Marshall that at a drivers'meeting astatement had been made by a high official of theRespondent that if the Uniongot in, the Company's systemof basing rates of pay on seniority would no longer prevail,but named Respondent's president as the author of thestatementand placed the meeting date in May instead ofApril.From the record as a whole, I accept driverMarshall's testimony that the author of the statement wasVicePresidentKelly and not the president of theCompany and that the meeting at which thestatement wasmade was the April and not the May 1966 meeting. Theimportant thing is that the statement was made by a highofficial of the Company, and that it was made in April1966. The statement is not relevant to objections to theelectioninCase 12-RC-2483 in this consolidatedproceeding because theincidentoccurred prior to thecritical date of May 9, 1966, when the petition for electionin saidrepresentation case was filed.The testimony of Respondent's former driver, Marshall,also establishes that Vice President Kelly at the samedrivers'meeting told Respondent's drivers that theTeamsters Union was interested only ininitiationfees anddues,and customarily paid off a company whoseemployees it represents so that the company will hire andfireunusualnumbers of employees so that the union mayobtain more initiation fees.Vice President Kelly in his testimony denied that hesaid anything to Respondent's drivers at the April 23drivers'meetingconcerning"unions,union activity,Teamsters, laborunions, labor organizations."Thesedenials are not credited.The record shows that President Mendez almostinvariably speaks to his drivers at their regularly monthly"safety"meetingscalled bymanagement.His testimonyshows that at many of thesemeetings,including theApril 13 and July 1966meeting,he spoke to Respondent'sdrivers of the Company's determined resistance to theefforts of the Teamsters Union to organize the drivers atRespondent's wholly owned subsidiary, Blythe MotorLines,Inc., atSanford, Florida, where the Union had beenon strike for some 10 months and had caused theRespondent much loss ofbusiness.Discussion and ConclusionsInmy opinion,VicePresident Kelly's statement toRespondent's drivers at their meeting ofApril 23, 1966,that they would lose the increased rate of pay they werepresently enjoying by reason of seniority if the Unionbecame their bargaining agent, constitutes, in the light ofthe entire record,including President Mendez' constantreminderstothematdrivers'meetingsofhis"As heretofore noted, General Counsel has withdrawn 116(d) ofthe consolidated amended complaint REDWING CARRIERSdetermination to resist the unionization of the drivers ofthe Respondent's wholly owned subsidiary, Blythe MotorLines,Inc., animplied threat of economic reprisal andhardship in order to curb protectedunionactivities.Accordingly, I find that the statement in question is aviolation of Section 8(a)(1) of the Act. Respondent's motionto strike paragraph 6(f) of the consolidated complaint isdenied.Ifurther find that the above unfair labor practiceincidentis notrelevant to the objections to the election inCase 12-RC-2483 in this consolidated proceeding becauseitoccurred prior to May 9, 1966, the filing date in saidCase 12-RC-2483.Goodyear Tire and Rubber Company,supra.Consideration is now turned to the vice president'ssecond statement to Respondent's drivers at the April 23,1966,meeting wherein he told the drivers that theTeamsters Union was interested only in initiation fees anddues,and customarily paid off a company whoseemployees it represents so that the company will hire andfire unusual numbers of employees so that the union mayobtainmoreinitiationfees. I am unable to find thisobscure statement, even when considered in connectionwith other unlawful conduct by the Respondent foundherein, any threats, express or implied, of reprisal or forceor promise of benefit. In my opinion, the statement ismerely an expression of "views, arguments, or opinion,"protectedunder the "free speech" provisions ofSection 8(c) of the Act. Accordingly this charge of thecomplaint is hereby dismissed.5.Incident under paragraph 6(g)Under this paragraph of the consolidated complaint, it isalleged that "On or about May 14, 1966, at a meeting ofRespondent's driver employees, Respondent's PresidentCharles E. Mendez told such employees that unions whorepresent employees customarily seek an arrangementwith the company whereby an unusual number ofemployees will be hired and fired in order that the Unionmay obtain moreinitiationfees." The subparagraph (g)here under considerationissimilarto the allegation insubparagraph (f) of the same paragraph consideredimmediately above.The credible testimony of the aforementioned seniordriver Cecil Welch and Reginald Guy, a former Redwingdriver,establishes that PresidentMendez made thestatement attributed to him in the above-quoted allegationto Respondent's drivers at a regular drivers' meeting. But,there is a conflict of testimony as to whether the statementwas made at the May 1966 meeting, as testified to byWelch and Guy, or at an earlier or later meeting, as thetestimony of President Mendez and Vice President Kellyshows that Mendez did not attend the May meetingbecause of a temporary setback in his health due to anoperation he had had earlier in the year. I do not deem itnecessary to resolve this conflict of testimony on the dateof the meeting at which the statement was made byPresident Mendez to Respondent's drivers" in view of theconclusion reached below on the issue.ConclusionAs in the case of the almost identical allegationconsideredabove,Ifindandconclude that the67aforementioned statement by PresidentMendez toRespondent's drivers is a protected expression of "views,argument, or opinion" under the "free speech" provisionsof Section 8(c) of the Act.6. Incident under paragraph 6(h)Under this paragraph of the consolidated complaint, it isalleged that "On or about May 14, 1966, at a meeting ofRespondent'sdriveremployees, company PresidentCharles E. Mendez told such employees that if the Unionsucceeded in representing them, the company would doaway with the system whereby driver employees are paidamounts which increase in accordance with seniority, andthat thereafter all driver employees would be paid thesame regardless of their seniority."Thisallegation isessentially the same as thatconsidered above under paragraph 6(e) of the consolidatedcomplaint, except that here it is alleged that PresidentMendez made the statement, whereas in the earlierallegationit is alleged that a similar statement was madeby Vice President Kelly.The credible testimony of the same aforementioneddrivers, Cecil Welch and Reginald Guy, establishes thatPresident Mendez did make a statement to Respondent'sdriversatadrivers'meeting inthe spring of 1966substantially the same as that alleged. However, thetestimony of Welch and Guy that the statement was madeat the May 1966 drivers' meeting is rejected because Icredit the testimony of President Mendez and VicePresident Kelly that Mendez made no appearance at theMay meeting due to a setback from an operation he hadhad earlier in the year. However, Mendez acknowledgedthat he was present and spoke at the April 1966 drivers'meeting and driver Marshall recalled that the meeting inquestionwas one in which Vice President Kellyintroduced President Mendez as just having come back towork after an operation. For this reason, I find that thestatement inquestionbyPresidentMendez toRespondent's drivers was made at the April drivers'meeting.Discussion and ConclusionsAs in the case of the similar statement made by VicePresident Kelly to the drivers at the April 1966 meeting, Ifind that PresidentMendez' statement to Redwing'sdrivers at the April 1966 meeting that if the Unionsucceeds in representing them, they would lose thepresent seniority system of compensation and all driverswould then be paid the same regardless of their seniority,constituted an implied threat of economic reprisal andhardship in order to discourage union activities.Accordingly, I find that the statement in question is aviolation of Section 8(a)(1) of the Act.Ifurther find that the above unfair labor practiceincident is not relevant to the objections to the election inCase 12-RC-2483 in this consolidated proceeding becauseitoccurred prior to May 9, 1966, the filing date in saidCase 12-RC-2483.Goodyear Tire and Rubber Company,cupra.7.Incident under paragraph 6(i)General Counsel has withdrawn this allegation in hisbrief.9This conflict of testimony, however, is resolved under anotherissue below 68DECISIONS OF NATIONAL LABOR RELATIONS BOARD8. Incidents under paragraph 6(j), (k), (m), (q), and (v)All of the above-indicated allegations involve allegedunlawful interrogations of employees by Respondentthrough Shop Supervisor Peter Romero.In a prior section of this Decision it was determined thatPeter J. Romero, stockholder in the Company, confidantof President Charles Mendez and Vice President BillMendez and related by marriage to the latter, was a shopsupervisor and agent of the Respondent within themeaning of the Act.Under paragraph 6(j) of the consolidated complaint, it isalleged that in "About the middle of May 1966 ... ShopSupervisor Peter Romero asked employee if he had heardanything about the Union and told such employee to voteagainst the Union."The record identifies the unnamed employee in theabove allegation to be Henry P. Savage, age 63, an allegeddiscriminatee, who was in the employment of Respondentfrom October 3, 1963, to June 1, 1966. For some time priorto his termination, Savage's job was to run errands for theoffice and for Vice President Bill Mendez and for GeneralShop Foreman Armando Mendez. He also ran errands forPeter Romero, the aforementioned supervisor.The credible testimony of Henry P. Savage shows thatin the late spring of 1966 Shop Supervisor Romero askedSavage, "How do you stand with the Union?" Savagereplied that he was "Neutral." As this answer was notsatisfactory to him, Romero said, "Neutral or no neutral, Isayhow you stand?" When Savage again replied"Neutral," Romero said to him, "Be sure you vote `No'when the election comes up . . . ." Although Savage didnot give the date of this conversation, the concludingremark of Romero to Savage, "Be sure to vote `No'whenthe election comes up ..." (emphasis supplied) clearlyreveals that the conversation took place after May 9, 1966,which was the date on which the Union filed itsrepresentation petition in Case 12-RC-2483, now part ofthis consolidated proceeding. Accordingly, it is found thatRomero's instruction to Savage to vote "No" against theUnion in the election took place some time in May 1966subsequent to May 9, 1966. In Savage's initial directtestimony, he stated that he had the above conversationwith Peter "Rumore," but later corrected it, by his ownvoluntary statement to "Peter Romero" and otherwiseestablished by his testimony that he was actually referringto the "Peter Romero" here under discussion through hisdescription of Romero as the man who put decals onRespondent's truck and for whom he had run errands.Under paragraph 6(k) of the consolidated complaint, it isalleged that "About the middle of May 1966 ... ShopSupervisor Peter Romero interrogated an employee as tohis union sentiments, and told such employee to voteagainst the Union."The credible testimony of Respondent's aforementionedmechanic, Jose F. Borja,10 shows that in the month of May10Boria's testimony was discussed above in the section of thisDecision dealing with the supervisory status of Peter Romero.iWard's testimony was also discussed in the section of thisDecision dealing with the supervisory status of Peter Romero12Guerra's testimony was also discussed above in the sectionof this Decision dealing with the supervisory status of PeterRomero13Although Guerra was not asked the precise date on whichRomero engaged Guerra in the above-describedinquiries, it isclear from the record that the inquirywas made sometime in May1966, subsequent to May 9, 1966, Romero asked Borja ifhe was thinking of joining the Union, condemned theUnion as being made up of robbers, and recommendedthatBorja vote against the Union in the forthcomingelection.Under paragraph 6(m) of the consolidated complaint, itisalleged that "On or about May 18, 1966, ShopSupervisor Peter Romero asked an employee if he knewabout the Union and told the employee that if the Unioncame into the shop, the employees would work only 40hours per week and that loans of money to employees byRespondent would cease, and instructed the employeethat when he voted, he [Romero] wanted him to vote, no."The credible testimony of Respondent's aforementionedjanitorHoward L. Ward" establishes that on or aboutMay 18, 1966, but subsequent to May 9, 1966, RomerointerrogatedWard and made the remarks to Ward asstated in the above-described allegation of the complaint.Under paragraph 6(q) of the consolidated complaint, it isalleged that "On or about May 25, 1966, Shop SupervisorPeter Romero told an employee that President Charles E.Mendez had instructed Romero to find out about theemployee's union sentiments and how he was going to votein the election and that he, Romero, was to tell employeesthatMendez wanted them to vote against the TeamstersUnion."The above allegations are in large part substantiated bythe credible testimony of Respondent's aforementionedmechanic Guerra.12 Guerra's testimony, taken through aSpanish-speaking interpreter, is difficult to follow as itappears that the interpreter was sometimes not gettingthrough to the witness, probably due to a difference in theSpanish dialects each spoke. Notwithstanding this, acareful reading of the testimony of Guerra, who is areasonably intelligent person, shows that Romero engagedGuerra in a conversation sometime in May 1966subsequent to May 9, 1966,13 and stated to him that, on theinstructions of President Charles E.Mendez, he wasinquiring of him and other employees in the shop as totheir union sentiments. The record, however, does notsupport the remaining portions of the allegations hereunder consideration; namely, that Romero also madeinquiry as to "how he [Guerra] was going to vote in theelection, and that he, Romero, was to tell employees thatMendez wanted them to vote against the TeamstersUnion." To the extent indicated, the allegation here underconsideration is found to be substantiated by thetestimony of Guerra.Under paragraph 6(v) of the consolidated complaint, it isalleged that "On or about June 1, 1966, Shop SupervisorPeter Romero asked an employee whether he had signed acard for the Union, and if anyone had made him sign acard; told the employee that if the Union came into theshop, the company would reduce the hours of theemployees to 40 per week, that the shop employees wouldbe sent home if there was no work to do, that such1966 but subsequent to May 9, 1966, when the petition for electioninCase 12-RC-2483 was filedWhen questioned by GeneralCounsel, Guerra was first asked concerning conversations hisshop supervisor, Armando Mendez, had with Mendez in 1966 1 or2 days "after they had announced the elections at the shop " Therecord shows that Romero engaged Guerra in the above-reportedinquiries as to his union sympathiesafterMendezhad spoken tohim about the Union This establishes the date of Romero'sinquiries of Guerra as to his union sentiments as sometime inMay, but subsequent to May 9, 1966 REDWING CARRIERS69employees would have to work at night part of the time andthat things would be different and employees would haveto do more work."The credible testimony of Respondent's aforementionedRaymond C.Garcia,i4aformerpainter-helper inRespondent'spaintshop and one of the allegeddiscriminatees,establishes thatRomero interviewedGarcia on the subject of unionism at the terminal onJune 1, 1966, and again 2 or 3 days later and that duringthe course of these two interviews made the inquiries andremarks set forth in paragraph 6(v) of the consolidatedcomplaint here under consideration, except that there is afailure of proof that Romero told Garcia as alleged in saidparagraph that "things would be different and employeeswould have to do more work," if the Union came into theshop.Romero in his testimony denied telling any ofRespondent's employees that he was making inquiriesconcerning their union sentiments at the request ofPresidentCharles E.Mendez.He also denied thatPresidentMendez had ever asked him to make suchinquiries of Respondent's employees. President Mendez inhis testimony denied that he had talked to any of hissupervisors about the union activities of Respondent'semployees at the Tampa terminal. The Trial Examinerdoes not credit these denials of Romero and Mendez.Discussion and ConclusionsRespondent in its brief concedes that the interrogationshere under consideration "pertain to questions asked byemployee Peter Romero," but appears to rest its defenseto such interrogations solely on its contention that Romero"was not a Supervisor or agent of the Employer" and thataccordingly theRespondent is not responsible forRomero's interrogations. As it was found in a prior sectionof this Decision that Romero was a supervisor and agent ofRespondent at all times here pertinent, it follows from theabove evidentiary findings and Respondent's admissionthat Romero made the alleged inquiries, and is here found,that Respondent engaged in unlawful interrogation of itsemployees through its shop supervisor, Peter Romero,substantially as alleged in paragraphs 6(j), (k), (m), (q), and(v) of the consolidated amended complaint in violation ofSection 8(a)(1) of the Act.It is further found that the above unfair labor practiceincidents are not relevant to the objections to the electioninCase 12-RC-2483 in this consolidated proceedingbecause they do not relate to employees in the drivers' unitinvolved in the objections to the election in Case12-RC-2483 and also because the incidents did not createan atmosphere that made a free choice among the driversimprobable.Romero'sinterrogationshereunderconsideration involved two mechanics, one janitor, oneerrandboy,and one painter-helper.AsRomero'sinterrogations of the latter did not prevent the shopemployees unit to which they apparently belonged fromwinning arepresentation election on July 18, 1966, it isevident that the described incidents did not affect thedrivers in their separate election which the same Unionlost.9. Incident under paragraph 6(1)Under this paragraph it is alleged that "During May1966(theexactdatebeingpresentlyunknown),Respondent's Shop Foreman Armando Mendez told anemployee that Respondent's President Charles E. Mendezdid not want a union, and instructed the employee to voteagainst the Union."The credible testimony of the aforementioned mechanicGuerra, a Spanish-speaking witness who testified throughan interpreter, substantially establishes that some time inMay 1966 but subsequent to May 9, 1966, he wasinstructed by Shopwide Foreman Armando Mendez tovote against the Union and was told that President Mendez"wanted them [Redwing employees] to vote against theunion."Discussion and ConclusionsRespondentin itsbrief appears to admit the aboveincident,15 but through its concession that it was PresidentMendez' "practice to ask employees to vote against theUnion," Respondent also appears to take the position thatthis practice of the Respondent's president is protected"free speech" under the provisions of Section 8(c) of theAct.It is not here necessary to decide whether an employerhas the legal right to ask an employee to vote against aunion in a Board-conducted election. The concern here iswhether under all the circumstances the instructions ofShopwide Foreman Armando Mendez to mechanic Guerrainterfered, restrained, or coerced him in the exercise ofthe rights guaranteed in Section 7 of the Act. I am of theopinion that the instructions by the foreman to the humble,Spanish-speaking mechanic Guerra on the authority of thecompany president, carried an implied threat of reprisalfor failure to vote against the Union. Accordingly it isfound that the statements here under consideration byArmando Mendez to Guerra are in violation of theprovisions of Section 8(a)(1) of the Act.10. Incidents under paragraph 6(o) and (p)Under paragraph 6(o) of the consolidatedcomplaint, it isalleged that Respondentengaged anemployeein unlawfulinterrogationas follows: "That on or about May 20, 1966,Respondent's Vice President Frank Kellyinterrogated anemployeeas towhich employees were behind the Unionand asked the employee if anyone had approached him tosigna card, and asked such employee if he had signed acard." 'Under paragraph 6(p) of the consolidatedcomplaint, it isalleged that Respondent under thesamedate also engagedan employee in unlawfulinterrogationthrough its VicePresident Kelly as to "why the drivers wanted the Union"and that Kelly "thereafter told the employee that thecompany had already ordered newequipment,that thedrivers were due anotherraiseand promised he [Kelly]would try to do something about the dispatchers, and thatthe equipment would be replaced more frequently fromthen on."14Garcia's testimony was also discussed above in the section ofthis Decision dealing with the supervisory status of Peter RomeroISRespondent'sbrief,p 21 reads "A Spanish-speakingemployee testified that Armando Mendez had told him thatCharles Mendez wanted him to voteagainst theUnion PresidentCharles Mendez testified that it was his practice to ask employeesto vote againstthe Union "299352 0-70-6 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe undisputed record shows that former driverReginaldAllenGuy made a personal application toRespondent's Vice President Kelly for a company loan onor about May 20, 1966, but subsequent to May 9, 1966. Thecreditable testimony of Guy establishes that during thecourse of his application to Kelly he was asked by Kellywhy he needed the loan and that Guy replied that heneeded money because he was not getting enough trips tomake a living and that this and other working conditionswas causing a union to be organized at the Tampaterminal.The credible testimony of Guy furtherestablishes the allegations of paragraph 6(o) of thecomplaint that Vice President Kelly then asked Guy "as towhich employees were behind the Union" and "if anyonehad approached him to sign a card" and whether "he[Guy] had signed a card."The record further shows that Vice President Kelly atthe same loan application interview questioned driver Guyabout why the drivers wanted the Union and when told byGuy that the drivers were dissatisfied with companyequipment and the way the dispatchers conducted theirbusiness, Kelly replied that the Company had alreadyordered new equipment, that the drivers were due anotherraise and promised he would try to do something about thedispatchers, and that the equipment would be replacedmore frequently from then on.Vice President Kelly in his testimony admitted thatdriver Guy had personally applied to him on May 20, 1966,for a company loan, but denied that there had been anydiscussion about the Union with Guy as related by Guy inhis testimony. I do not credit this denial.Discussionand ConclusionsThe record shows that the unnamed employee referredtoinbothoftheabove-indicatedallegationsisRespondent's former driver Edward Robert Marshall.The credible testimony of Marshall, who was inRespondent's employment from December 5, 1965, untilJuly 17,1966,establishesthatRespondent'sVicePresident Pierola engaged him in a private conversation atthe Tampa terminal on May 25, 1966, during which hemade the interrogation and remarks attributed to him inthe aforementioned paragraph 6(r) of the consolidatedcomplaint.The further credible testimony of Marshall also showsthat Vice President Pierola, not remembering that he hadalready spoken to Marshall about the subject, once againspoke to him about the Union on about June 6, 1966, whenPierolamade the remarks attributed to him in theaforementioned subparagraph (z) of the consolidatedcomplaint, except that Pierola did not, as far as thepresent record shows, again inquire as to how Marshall"felt about the Union" as alleged in subparagraph (z), ashe had on May 25,1966.Pierola in his testimony admits that he spoke toMarshall on two separate occasions about the Union at orabout the times stated by Marshall, but denies that he saidanything to Marshall about the Union other than to call hisattention to the fact of the forthcoming representationalelection. Pierola's testimony shows, however, that he hada heated discussion with Marshall about whether shippersdesired to have their shipments delivered by union drivers.Pierola'sdenial that he did not make the remarksattributed to him in subparagraphs 6(o) and (z) of theconsolidated complaint to the extent found above is notcredited.ConclusionCredibility has been given to driver Guy's testimonyover the denials of Vice President Kelly not only becauseGuy's demeanor was such as to inspire confidence but alsobecause I am convinced from the detailed statementsmade by Guy at the hearing that he was substantiallyrelating the questions and remarks put to him by Kelly.Accordinglyit isfound that the Respondent has engagedinunlawful interrogations and promises of increasedbenefits substantially as alleged in paragraph 6(o) and (p)of the consolidated complaint in violation of Section 8(a)(1)of the Act.11. Incidents under paragraph 6(r) and (z)Under paragraph 6(r) of the consolidated complaint, it isalleged that on or about May 25, 1966, Respondent's saidvice president, Pierola, "asked an employee how he feltabout the Union; told such employee that the Teamstersare gangsters and hoodlums; that the employees wouldlosemoney if the Union won the election; that certain ofRespondent's customers prefer to deal with nonunioncarriers; that if the Union should come in a lot ofemployees would be out of work; and that such employeeshould vote against the Union."Under paragraph 6(z) of the consolidated complaint, it isalleged that "During the first week of June 1966 ...Respondent's Vice President Pierola asked an employeehow he felt about the Union, told such employee that hehoped the employee would think carefully about an earlierconversation between Pierola and the employee when hevoted, and that Respondent was depending on him."I find that the Respondent is in violation of Section8(a)(1) because of the interrogation of and remarks madeby VicePresident Pierola to driver Marshall as foundabove.12. Incidents under paragraph 6(s), (t), (w), (bb), and (cc)Under paragraph 6(s) of the consolidated complaint, it isalleged that "On or about the end of May 1966 ... ShopForeman Armando Mendez told an employee that if theUnion came into the shop, all employees would have towork harder and threatened that the company would keepstrict record of time spent on work; the money put byRespondent into the employees profit-sharing plan wouldbe cut off; the employees' loan fund would be cut off; noemployee would be allowed to work overtime; and that themechanics would have to purchase tools with their ownfunds in order to speed their work."Under paragraph 6(t) of the consolidated complaint, it isalleged that "On or about the end of May . ShopForeman Armando Mendez asked an employee if anyonewas trying to get such employee to join the Union."Under paragraph 6(w) of the consolidated complaint, itis alleged that "On or about June 3, 1966, Shop ForemanArmando Mendez asked an employee to tell him who theleader of the Union in the shop was, and interrogated theemployee about the union sentiments of other employeesand told him that the employees would not make as muchmoney if the Union came in as they thought, because thework week would be reduced to 40 hours and theemployees would lose the Respondent's profit-sharingplan." REDWING CARRIERS71The record shows that the unnamed employee referredto in each of the above-indicated allegations is theheretoforementioned Jose F. Borja16 who has been inRespondent's employment for the past 2 years as amechanic.The credible testimony of mechanic Borja establishesthat Shopwide Supervisor Armando Mendez spoke to himonMay 10, 1966, and said to him at that time all thestatementsattributedtoArmandoMendez inparagraph 6(s) of the consolidated complaint as set forthabove.Borja's testimony also credibly shows that SupervisorArmando Mendez again spoke to Borja in the middle ofJune 1966 when he asked Borja if anyone was trying to gethim to join the Union. This testimony supports theallegations of paragraph 6(t) of the consolidated complaint.At the verysametime that Armando Mendez made theabove inquiry of Borja, it is also established by thecredible testimony of Borja that Armando Mendez askedBorja to tell him who the leader of the Union in the shopwas, and interrogated Borja about the union sentiments ofother employees and told him that the employees wouldnot make as much money if the Union came in as theythought, because the workweek would be reduced to 40hours and the employees would lose the Respondent'sprofit-sharing plan. This accords with the allegations ofparagraph 6(w) of the consolidated complaint.Armando Mendez in his testimony flatly denied that hemade the statements and interrogations attributed to himby Borja as set forth above. I do not credit these denials. Iam convinced from the straightforward and detailedtestimony of Borja that he was accurately stating theactual facts.This impression came through stronglydespite the fact that his testimony was labored andstrained because of the difficulty the interpreter had inconveying questions and answers to and from Borja due tothe fact that he apparently spoke a different dialect thanthe Spanish interpreter was best familiar with.Under paragraph 6(bb) of the consolidated complaint, itisalleged that "On or about June 13, 1966, ShopSupervisor Tony Mendez told a shop employee that afterthe union matter was over, everyone would be makinggood money."The record identifies the unnamed employee referred toin the above allegation as the same mechanic Jose F. Borjareferred to above. The credible testimony of Borjaestablishes that Shop Supervisor Tony Mendez some timeinmid-May 1966 asked Borja "if he was making enoughmoney with the last raise." Upon receiving a noncommitalresponse, Mendez told Borja, "Don't worry . . . after thisthing is over from the union, everyone will earn goodmoney." This last credited remark by Mendez to Borjasubstantiallyaccordswiththeallegationsofparagraph 6(bb) of the consolidated complaint.Supervisor Tony Mendez, whose truenameisAnthonyMendez, admitted in his testimony that he had had a talkwith Borja about the Union in mid-May 1966 about 2 weeksprior to the then scheduled representation election andadmits that he told Borja at that time, "maybe, afterelectionwe might all get a raise," but denies that hemade the statement attributed to him by the allegation ofthe complaint here under consideration.The above-related conversation between SupervisorTony Mendez and Borja took place in the presence ofRespondent's long-term employee,mechanicAngelGuerra, heretofore referred to in connection with otherissues.Mendez admits that Guerra was present when hespoke to Borja. The credible testimony of GuerracorroboratesBorja's testimony thatMendez made astatement to him substantially in accord with theallegationof the complaint here under consideration. TonyMendez' denial that he made the statement is not credited.Paragraph 6(cc) of the consolidated complaint is similartothe aforementioned paragraph 6(bb) and reads asfollows: "On June 17, 1966, Shop Supervisor Tony Mendeztold an employee [Borja] in the presence of anotheremployee [Guerra] that when the union matter was over,everyone would be making good money." It is found thatthe foregoing findings also substantiates the allegations ofparagraph 6(cc) of the consolidated complaint.ConclusionsThe credibilityissueshaving been resolved as statedabove, it is accordingly found that Respondent is inmultiple violation of Section 8(a)(1) of the Act by reason ofthe interrogations and remarks made by SupervisorsArmando Mendez and Tony Mendez on the datesindicated to Respondent's employee Jose F. Borja insubstantialaccordancewiththeallegationsofparagraph 6(s), (t), (w), (bb), and (cc) of the consolidatedcomplaint.It is further found that the above unfair labor practiceincidents are not relevant to the objections to the electioninCase 12-RC-2483 in this consolidated proceedingbecause they do not relate to an employee in the driversunit involved in said Case 12-RC-2483. The employeeinvolved in the incidents, Jose F. Borja, is a mechanic, nota driver.13. Incident under paragraph 6(n)Under this paragraph, it is alleged that "On or aboutMay 30, 1966, Shop Supervisor Peter Romero told anemployee that if the Union came in, the company would nolonger loan money to employees, and that was why hewanted the employees to vote against the Union."The above alleged incident was found to have occurredasheretofore indicated in an earlier portion of thisDecision in which it was determined that the incident hadsome bearing on the status of Romero as a supervisorwithin the meaning of the Act. In the same earlier portionof this Decision it was also determined that Romero was astatutory supervisor.For purposes of the issue here under consideration, it isfound that the credible testimony of the aforementionedHoward L.Ward, a janitor at Respondent's Tampaterminal, establishes that Romero told him on May 18,1966, that if the Union came in, the Company would nolonger loan money to its employees as it had in the pastand that he wanted Ward to vote "No" at the forthcomingrepresentationelection.Ifind that janitorWard'stestimony substantially supports the aforementionedallegations of paragraph 6(n) of the complaint.Discussion and ConclusionRespondent's principle and apparently sole defense tothe above-incident is that Romero lacks status as asupervisor. Inasmuch as determination has been made16 Borria's testimony was discussed above in the section of thisDecision dealing with the supervisory status of Peter Romero 72DECISIONSOF NATIONALLABOR REL."JTIONS BOARDabove that Romero had supervisory status at the time hemade the statements here in question to janitor Ward, it isfound that the above-described statements constitute aviolation of Section 8(a)(1) of the Act.Ifurther find that the above unfair labor practiceincident is not relevant to the objections to the election inCase 12-RC-2483 in this consolidated proceeding becausethe incident does not relate to an employee in the driversunit involved in said Case 12-RC-2483.See Goodyear Tireand Rubber Company, supra.14. Incident under paragraph 6(u)Under this paragraph, it is alleged that "On or aboutMay 30, 1966, Shop Supervisor Peter Romero said, in thepresence of an employee, that he had intended to let theemployee go because he had signed a union card."The parties do not appear to have briefed the evidence,if any, under this allegation. I have not been able to findevidence relating to the alleged incident in the mosaic oftestimony reflected in the long record of this proceeding.Accordingly, the portion of the complaint here underconsideration is hereby dismissed for failure of proof.15. Incident under paragraph 6(y)Under this paragraph,it isalleged that "On or aboutJune 5, 1966, Shop Foreman Armando Mendez told anemployee that if the Union came into the shop, Mendezwould cut the hours of work to 40 per week and would cutthe pay of the shop employees; the shop employees wouldlose the Respondent's profit-sharing plan; Mendez wouldput a timekeeper in the shop to ascertain the time taken byemployees on each project; Mendez would lay off someemployees and obtain some good employees and wouldforce the shop employees to begin working three rotatingshifts so that shop employees would have to take turnsworking at night; and Mendez would force the mechanicsto repair machinery previously repaired by them on theirown time without pay."The record identifies the unnamed employee referred toin the aboveallegationas Felix Perera, a mechanic whohad been in Respondent's employment for the past 10years.Perera, a Spanish-speaking person, speaks noEnglish.His testimony was taken with great difficultythrough an interpreter, the difficulty stemming from thefact that Perera spoke a Spanish dialect different than theSpanish the interpreter appeared to be accustomed to.Notwithstanding thislanguagedifficulty, the credibletestimony of Perera, which appeared to be patently honestand painstakingly detailed, establishes that his supervisor,Armando Mendez on June 5,1966, during a lunch period inan automobile made all the statements to him (Perera)attributed to Mendez under the above-stated allegations ofsubparagraph (y) of paragraph 6 of the consolidatedcomplaint.ArmandoMendez admitted talking tomechanic Perera on or about June 5, 1966, in anautomobile and that he made at least two of the statementsattributed to him in the portion of the complaint hereunder consideration, but flatly denied that he made theother indicated statements.These denials are notcredited.ConclusionsThe credibilityissues having been resolved as statedabove,itisaccordingly found that Respondent is inviolation of Section 8(a)(1) of the Act by reason of thestatementsmade by Supervisor Armando Mendez toemployee F,.lix Perera on June 5, 1966, in substantialaccordance with the allegation of paragraph 6(y) of theconsolidated complaint.Inasmuch as Pereraisa mechanic,not a driver, it isfurther found that the above unfair labor practice incidentisnot relevantto the objections to the election in Case12-RC-2483 in this consolidated proceeding because theydo not relate to an employee in the driversunitinvolved insaid Case 12-RC-2483.16. Incident under paragraph 6(dd)Under this paragraph, it is alleged that "On or aboutJune 12, 1966, Shop Foreman Armando Mendez informedan employee that Charles E. Mendez had stated that he[Mendez] knew that such employee was working for theUnion; and that he [Armando Mendez] did not want theemployee to be fired; and such employee should not getmixed up with the Union because it would not benefit himand because Charles E. Mendez is against the Union."The unnamed employee above referred to is also theabove-mentionedmechanic Felix Perera, the Spanish-speakingwitnesswho testified through an interpreter. Theinterpretation of the testimony of this witness camethrough with great difficulty because of the confusion ofpronouns, but from the combination of Perera's direct andmoreparticularly his testimony undercross-examination,the following facts are reliably established. Felix Perera, amechanic, and his supervisor Armando Mendez arefriends oflongstanding.Armando Mendez has been withtheCompany for 14 years and Perera for 10 years.Armando has a very high regard for Perera's mechanicalabilitiesand knowledge of how themechanic's shop at theTampa terminal operates. On June 23, 1966, ArmandoMendez called Pereraintohis office and informed him thatPresident Charles Mendez had information linking Pererawith union activity. He pleaded with Perera not to getmixed up with the UnionsincePresidentMendez wasopposed to the Union, as it could lead to Perera'sdischarge which he, Armando Mendez, wanted to avoidbecause Perera was themostvaluablemechanic theCompany had in its mechanic's shop. Armando Mendez'denialof the above-described happenings of June 23,1966.is notcredited.ConclusionThe credibilityissuehaving been resolved as statedabove, it is accordingly found that Respondent is inviolation of Section 8(a)(1) of the Act by reason of thestatementsmade by Supervisor Armando Mendez toemployee Felix Perera on June 23, 1966, in substantialaccordance with the allegations of paragraph (dd) of theconsolidated complaint.Inasmuch as Perera is a mechanic, not a driver, it isfurther found that the unfair labor practice incident is notrelevant to the objections to the election in Case12-RC-2483 in this consolidated proceeding because theydo not relate to an employee in the drivers unit involved insaid Case 12-RC-2483.17. Incident under paragraph 6(ee)Under this paragraph, it is alleged that "On or aboutJune 1, 1966, Shop Foreman Armando Mendez, in thepresence of Shop Supervisor Peter Romero, told anemployee that, if the Union came into the shop, theemployees would lose the Company profit-sharing plan;the hours of the employees would be reduced to 40 per REDWING CARRIERSweek; loans of money to employees would cease; andfurther told such employee that he was going to talk toevery employee about the Union."The record identifies mechanic Eric A. Blanton as theunnamed employee referred to in the above allegation.Blanton was employed by Respondent as a mechanic fromNovember 15, 1965, to August 5, 1966, when he voluntarilyleft the Company's employment.The credible testimony of Blanton shows that on orabout June 1, 1966, his supervisor, the aforementionedArmando Mendez, called Blanton into his office and theremade to Blanton the statements attributed to him in theabove-quoted charge of the complaint.Armando Mendez in his testimony could not recallwhether or not he had the above-reported conversationwithBlanton at the indicated date, but categoricallydenied that he had made the statements in question toBlanton. I do not credit these denials.Discussion and ConclusionAdditional support for the resolution of the credibilityissue here resolved is the evidence that Shop SupervisorArmando Mendez also made statements similar to thoseattributed to him above to other Redwing employees, asheretofore found. Conversely, the present incident alsosupports aforementioned allegations of the complaintattributing similar statements by Supervisor ArmandoMendez to other Redwing employees. Accordingly it isfound that Respondent is in violation of Section 8(a)(1) oftheAct by reason of statements made by SupervisorArmando Mendez to employee Eric A. Blanton on June 1,1966, in substantial accordance with the allegations ofparagraph 6(ee) of the consolidated complaint.Inasmuch as Blanton is a mechanic, not a driver, it isfurther found that the above unfair labor practice incidentisnot relevant to the objections to the election in Case12-RC-2483 in this consolidated proceeding because theydo not relate to an employee in the drivers unit involved insaid Case 12-RC-2483.G. Issues as to Alleged Discriminatory Discharge ofM. Vicente GomezThe Company discharged M. Vicente Gomez, one of itsdrivers, on May 12, 1966. The complaint charges that thetermination was a discriminatory discharge in violation ofSection 8(a)(3) and (1) of the Act. Respondent's defense tothe charge is that Gomez was discharged "because of poorperformance."Gomez commenced his employment with Respondent asa driver out of its Tampa terminal some 6 months beforehisdischarge of May 12, 1966. He worked under thesupervision of Alva Kent, chief dispatcher of some 70drivers in the Company's dry commodity department.Kent in turn worked under the supervision of Gilbert C.Pierola,Respondent's vice president in charge ofoperations. The testimony of Gomez, Kent, and Pierolaherein relate to the circumstances under which Gomezwas terminated. Additionally, the testimony of Dan H.Hanson, onetime logman, Saturday dispatcher, andpaymaster" for Respondent, is also relevant to the issue ofwhether Gomez was discriminately discharged. In aprevious section of this Decision, it was determined that73Hanson was a statutory supervisor during the tenure of hisemployment with Respondent.Gomez signed a union authorization card in late Marchor early April 1966 aftersolicitationby a union businessagentand thereafter became active more than any otherRedwing driver in effortsto organizeRespondent's Tampaterminal drivers. As a result of his efforts, some 75 to 85out of the approximately 200 drivers at the Tampa terminalsigned unionauthorization cards.Gomez was one of 12 driversassignedto Respondent'sshipper account known as National Phosphate whichmined phosphateatminesin Polk County, Florida, for useas fertilizer. The phosphate is loaded on Respondent'strucks at the mines and transported by its 12 drivers to apublicterminal inTampa for further transportation bywater barges. Respondent's drivers are paid for their workon the basis of a flat sum for each load they deliver. Thesumsreceived by Gomez for his work was fixed from $4.05to $5.05 per load, depending upon the distance involved.The weeklyearningsof each drivervaries inaccordancewith his individual capacity to deliver as manyloads aspossible in each 12-hour shift. Because of daytime traffic,the drivers on the day shift deliver fewer loads in a 12-hourshift than the night crew. Gomez worked the day shift.Gomez was "set up" by his supervisor-dispatcher, AlvaKent, to run 4 loads of phosphate per 12-hour shift orapproximately 24 loads per 6-day week from two nearbymines in Polk County to the aforementioned publicterminalin Tampa. According to the credited testimony ofSupervisorKent which Gomez did not deny, Gomezaveraged only 14 to 16 loads or runs per weekas against anaverage of 22 to 24 trips per week by other drivers on theday shift. The combined testimony of Kent and Gomezshows that Kent spoke to Gomez several times about hispoor performance record. Kent also discussed Gomez'lowrun record with Operational Vice President Pierola.Sometime in April 1966, the truck assigned to Gomezwas found parked and unattended for hoursat a certainjunction between the phosphate mines and Tampa. Thiswas reported to Vice President Pierola by a supervisor atthe Tampa public terminal to which, as noted above,Respondent transported the phosphate from the mines.Gomez admits the incident but states that the truck wasleft at the junction at his request by the night driver beforehis day shift started in order to give Gomez the opportunityto see a doctor that day about a back injury. He explainedthat his long delay ingettingto the truck at thejunctionwas caused by the long time he had to wait to see hisdoctor. Gomez admits, however, that he never notified theCompany that hewas goingto take time off from hisdriving to see a doctor.VicePresidentPierola reported the parked-truckincident to Supervisor Kent who in turn warned Gomezabout such conduct.The Respondent from time to time receivedsimilarcomplaints about Gomez from the official at the Tampapublicterminal incharge of coordinating phosphateshipments received from theminesby Respondent'strucks with outward movements of the phosphate from theTampa terminal by barges.One of Respondent's driversin lateApril 1966 reportedGomez' union activities to the aforementioned logman andSaturday dispatcher,Dan H. Hanson, who, in turnreported the information to Respondent's Vice President10Hanson was Respondent's paymaster only in the sense thathe distributed paychecks to Respondent's drivers 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDPierola. Pierola'sdenialthat he received this informationfromHanson isnot credited.Shortly thereafter on April 29, 1966, when Gomez calledonHanson,who also had the duty of distributingpaychecks, for his check,Hansontold Gomez that he hadreceived information that Gomezwas passingout unioncards and that he had reported this to Vice PresidentPierola. Gomez denied the report and expressed great fearthat the report would lead to his discharge. As Hanson andGomez werediscussingthe matter, Pierola came by andwas drawn into the discussion. Pierola asked Gomez intohis private office where he repeated the story he had heardthat Gomez waspassing outcards. Gomez expressed graveapprehensions that this report would lead to his discharge.Pierola gave Gomez assurances that he did not have toworry about the accusations and that he would not bedischarged on its account. The contents of other remarksand questionsput by Pierola to Gomez on this occasion arereported above under the section of this Decision entitled"2. Incident under paragraph 6(b)."The next day, April 30, 1966, Gomez receiveda messageat the Tampa publicterminalas he was unloading a load ofphosphate, to telephone his supervisor-dispatcher, Kent,at Respondent's River Roadterminal.As Kent was not inwhen he called, Gomez' call was transferred to CharlesMendez, Jr., presumably the son of President Charles E.Mendez, who instructed Gomez to pick up a load of "superphosphate" at a mine of a shipper other than NationalPhosphatewhichGomez had been serving almostexclusively, and to take the load to the Tampa publicterminal.Super phosphate, also a fertilizer, is much finer,denser, and compact than rock or ordinary phosphate andfor this reason it may take from 1-1/2 to 2 hours longer tounload, as unlike rock phosphate, super phosphate doesnot flow easily through the open gate ofa trailer.To get the"super" to flow from the trailerinunloading, it isnecessary to strike the bottom of the trailer with a sledgehammer. Ordinary phosphate will usually flow by itselfonce the trailer gate is opened. As Respondent's driversare paid by loads handled ratherthan ona time basis, therecord supports the conclusion that drivers assigned tohandle rock phosphate are reluctant to handle superphosphate. The evidence shows that Respondentassignsnew equipment for the transportation of the fast-flowingrock phosphate and uses older equipment for superphosphate. Gomez' regularlyassignedequipment in 1966prior to his termination on May 12, 1966, was a 1965tractor andtrailer.Gomez declined young Mendez' instructions to take theload of super phosphate. On his way back to Respondent'sTampa terminal, Gomez encountered Kent who inquiredwhether he had receivedhis messageto pick up the load ofsuper phosphate and reinstructed Gomez to this effect.Gomez again declined. Later at Respondent's Tampaterminal,Kent insisted that Gomez make the delivery inquestion and an argumentensued as to whether Gomezwas obliged to obey Kent's instructions on this. Gomezappealed to Vice President Pierola who told Gomez he wasleavingthe decision to dispatcher Kent.The final upshot of this argument was that Gomezdeclined to pick up the load of super phosphate on theground that it was outside the scope of his regularassigneddutywhich for all of his 6 months' tenure withRespondent, except his first 3 weeks of employment, was18Kent in his testimony substantially corroborates Gomez'testimony in this respectto haul rock phosphate and not super phosphate. He alsodeclined to take the load of "super" on the ground that hewas within an hour or so of the end of his 12-hour shift. Tocarry out the assignment would have taken Gomez wellbeyond his 12-hour shift.The evidence reveals that Gomez' underlying reason forrefusing to handle the load of super phosphates here inquestion was that it would require 1 to 2 hours of his timebeyond that required for the delivery of ordinaryphosphate forwhichhewould receive no extracompensation.In the end Supervisor Kent backed down on his demandthat Gomez take the load of super phosphate and Gomezthereafter continued to haul ordinary phosphate.Some 10 days later on May 12, Gomez' truck developeda flat tire. The man who came out from the terminal torepair the flat noted that the truck also needed otherrepairs and asked Gomez to bring the truck in for suchrepairs as soon as he had completed his delivery. Uponreturning to the terminal, Gomez was asked by SupervisorKent how many deliveries he had made that day andGomez explained that the flat tire and necessity for otherrepairs had cut into his deliveries. Thereupon, Kentwalked around Gomez' truck and finally coming up toGomez, said, "Gomez, they have been on my back and Ihave to let you go." When Gomez asked why he was beingdischarged, Kent replied, "They claim that you are notmaking enough trips and either you go or me."'s Undercross-examination, Kent admitted that he had fired Gomezunder pressure from Vice President Pierola.In a prior portion of this Decision,19 there was reported aconversation between Respondent's vice president, FrankKelly, and former driver Reginald Allen Guy as a result ofitwhich was found that Respondent had engaged inmultiple violations of Section 8(a)(1) of the Act. Inconnection with the same conversation but unreportedabove, Government counsel asked driver Guy: "Did he[Vice President Kelly] say anything else about the laborproblem at Blythe Motor Lines [Respondent's whollyowned subsidiary] ?" Guy's credited answer was: "Well,he, in a fashion where you couldn't accuse him of comingright straight out and bragging about anything, but he gaveme the understanding that, after they found out who theinstigator of the union was, they were no longer there."Vice President Kelly in his direct testimony as elicitedby Respondent's counsel did not deny the above testimonyby driver Guy, but sought to avoid either a denial oraffirmance thereof when Respondent's counsel squarelyput the question to him, "Mr. Kelly, in this conversationwith Mr. Guy on May 20, 1966, did you tell Mr. Guy thatthe instigator of the union at Blythe was no longer atBlythe?," as is evident from Mr. Kelly's reply thereto asfollows:A. I think at that particular time, as I recall it now,he [Guy] asked me the question about ... the Blytheemployees, and at that time I brought out the fact that... none of the people that were on strike were ... re-employed because they didn't even come back for ...ajob....Iinfer and find from the above-quoted combinedtestimony of driver Guy and Vice President Kelly and fromall of the 8(a)(1) and (3) violations found herein and fromRedwing's well-known efforts over many years to prevent19Seeabovesubtitlecaptioned"10. Incidentsunderparagraphs 6(o) and (p)." REDWING CARRIERSthe organization of its employees that Respondent pursuedthe deliberate policy of firing all known or suspected unionactivists among its employees.I further find and conclude from the above evidentiaryfacts that driver Gomez, the alleged discriminatee, was thechief instigator of the attempt to organize Respondent'sdrivers at its Tampa terminal and that Respondent knewor suspected the fact.Discussion and ConclusionsI find and conclude that Respondent's driver M. VicenteGomez was discharged on May 12, 1966, because of hisunion activities.The record is clear that Respondent had information asearly as April 29, 1966, that Gomez was passing out unioncards. This information was first conveyed by a fellowdriver to Supervisor Hanson who lost no time inimmediately relaying the report to Vice President Pierola.Hanson even informed Gomez on April 29 that he had thisreport about him and on the very same day Vice PresidentPierola and Gomez engaged in conversation about thematter.At that time Pierola significantly made noreference to Gomez' performance record, but assured himthat his job was assured notwithstanding the report thatGomez was passing out union cards. Despite thisassurance, it is evident that the Company took steps thevery next day to provide a pretext for firing Gomez for hisunion activities when it ordered him to haul a load of superphosphate at almost the end of his 12-hour shift and, moreimportantly, contrary to his normal assignment to haul anddeliver the less time consuming and more desirableordinary phosphate, since Respondent paid its drivers,including Gomez, on the basis of delivered loads ratherthan by the hour. This order was also contrary to theCompany's policy not to use new equipment, such as thatassigned toGomez and 11 other drivers, for thetransportation of super phosphate. There was no showingat the hearing by Respondent as to the business necessityof making the assignment under discussion to Gomez.Although Gomez declined to take the load of superphosphate, the Company did not at that time elect todischargeGomez for his refusal. This was probablybecause the Company felt that a discharge for a refusal tohandle an item of distasteful work outside of Gomez'regular and normal assignment on the day following thevery day it had information that Gomez was passing outunion cards and at nearly the end of his shift would appeartoopretextual to hold up against a charge of adiscriminatory discharge. But it is evident from the recordas a whole that the decision was made to terminate Gomezas soon as his union activities became known toRespondent's management.This decision was carried out some 2 weeks later onMay 12 when Supervisor Kent apologetically dischargedGomez with the statement "Gomez, they have been on myback and I have to let you go. . . . They say you are notmaking enough trips and either you go or me." It is thusevident that the decision to fire Gomez for the allegedreason of poor performance did not come from Gomez'immediate supervisor, Kent, and that Kent himself did notfeel that Gomez' low performance justified his discharge.Kent's testimony also shows that he terminated Gomez onorders or pressure from Vice President Pierola. Therecord shows that Respondent followed the practice ofdischarging union "instigators." Gomez was a knownunion "instigator." The record further shows (as found75above) that .Respondent engaged in a series of unlawfulacts in violation of the rights to self-organizationguaranteed to employees under Section 7 of the Act.Although an employer has the legal right to expressantiunion attitudes to its employees, Respondent's bitterdenunciation and outright opposition to the ChargingParty herein, as expressed by high officials of theCompany in speeches to its employees at meetings calledby the Employer, is one of the factors, among many,appropriate for consideration in determining the realmotive for Gomez' discharge. Respondent has beenopposing the Union since 1949. From these factors andfrom the demeanor of the witnesses, I conclude that thelow production reason advanced by Respondent forGomez' discharge is pretextual and that the real reason forhis discharge was his union activities.H. Issueasto Alleged Discriminatory Discharge ofArmando M. DiazArmando M. Diaz, hired as a mechanic at the TampaterminalonOctober 4, 1964,was discharged byRespondent on June 8, 1966. The complaint alleges thatthe discharge was discriminatory. Respondent's defense isthat Diaz was "discharged because he said he wanted toleave the Company as soon as he found another job andbecause he was subordinate."Diaz is a first cousin to the brothers Mendez, to wit:President Charles E.Mendez; Vice President William(Bill)Mendez; Shopwide Supervisor Armando Mendez:and Shop Supervisor Anthony (Tony) Mendez.The evidence shows that the aforementioned Mendezbrothers are a close-knit family who have been engaged inthe operation of Redwing under the leadership ofCharles E. Mendez for many years. Each of the Mendezbrothers, following the lead of President Charles E.Mendez, are opposed to the unionization of Redwingemployees.Prior to his employment with Respondent, Diaz held ajob with a wholesale bread company as supervisor of itsfleet of trucks. In that position he had 6 years' experiencein union negotiations in behalf of management.The record shows that Diaz signeda unionauthorizationcard while in the employment of Respondent on March 26,1966. The record further shows that Diaz was active ininducing other mechanics in the Tampa terminal to jointhe Union. Because of his familiarity with the way unionsoperate, a number of Diaz' colleagues sought his advice asto the benefits that might accrue from union membership.Diaz attended a number of union meetings which were alsoattended by Raymond C. Garcia and Robert A. Gonzalez,alleged discriminatees under the complaint.Diaz was hired to work for Respondent by ShopwideSupervisor Armando Mendez. On June 8, 1966, 2 daysbefore his discharge, Diaz was engaged by ArmandoMendez in a conversation on the subject of unions. Thereis a conflict in the record as to precisely what was said onthe subject of unionism by Diaz and Armando Mendez, butthe record is clear that Diaz expressed views of confidencein unionsand that Armando Mendez expressed profounddoubts about the value of a union for employees. It isfound that this conversation gave Respondent knowledgeof Diaz'unionsympathies and grounds for suspecting thatDiaz was engagedin unionactivities at theterminal.Felix Perera, who has been in Redwing's employmentfor 10 years, is Respondent's oldest mechanic in point ofseniority and he and Diaz were fellow workers in the 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDmechanical shop during Diaz' tenure with Redwing.Perera, knowing that Diaz had had long experience withunions in prior employments, inquired of Diaz from time totime as to how unions operated and as to the benefits thatmight accrue to Respondent's employees if they wererepresented by a union. Perera's testimony establishesthat he was made aware by Shopwide Supervisor ArmandoMendez that news of union activities among Redwingemployees became known to President Charles Mendezthrough the medium of an informer. The day after Diazwas discharged, Perera, noting Diaz' absence, inquired ofArmando Mendez as to Diaz' absence, and was told that"Diaz had gone bye-bye for having a big mouth."From the record as a whole which includes evidence ofRespondent's extreme sensitivity to union activitiesamong its employees, it is found that Respondent hadreason to believe or suspect that Diaz was engaged inunion activities at its Tampa terminal more than 2 weeksprior to his discharge.Some 2 weeks before his discharge and at a timeRespondent already had reason to suspect Diaz of unionactivity,Diazwas offered the foremanship of themechanical shop at Respondent's Jacksonville, Florida,terminal. The offer was made to Diaz by Supervisor PeterRomero at the request of Redwing's president, CharlesMendez. Diaz declined the offer as he did not wish to moveto Jacksonville.On June 7, 1966, the day before Diaz was discharged,President Charles Mendez summoned Diaz to his officeand after taking him to task for reports he had ofderogatory remarks Diaz had made of the Company andmembers of the Mendez family, stated that he was makingDiaz night foreman of the mechanical shop as he wasdissatisfied with the then night foreman. Replying to thecharge that he made such derogatory remarks, Diaz statedhe "didn't know whether he made such remarks or not,"but admitted that he "might have said something like thatin the shop" because of the Company's inadequate toolsfor the repair of equipment. From Diaz' own testimony Iinfer and find that he did make derogatory remarksconcerning the Company and certain members of theMendez family in managerial positions with Redwing.Replying to the offer of the night foremanship, Diazflatly rejected the offer on the ground that he had a strongpreference for the day shift on which he was working.Mendez countered that as Diaz didn't want the nightforeman's job, he would in any event put him on the nightshift as an ordinary mechanic. Pressed in this manner,Diaz replied that he had a wife and three children and eventhough he didn't like working at night, he would have totake the night job, if that was what President Mendezwanted, but he wanted Mendez to know that he "wasn'tgoing to be happy at it" and that as soon as he could, hewould find himself another job. Mendez then called hisbrother Bill to put Diaz on the night shift, but because ofbookkeeping difficulties in putting Diaz on the night crewbefore the beginning of a next workweek, PresidentMendez sent Diaz back to his day-time job and said hewould speak to him the next day. The next day, June 8,Diaz was again summoned to President Mendez' office.There is a conflict of testimony as to precisely what tookplace at the conference. Mendez testified that he told Diaz10 No inference of any illegalantiunionbehavior on the part ofRespondent is intended by this reference to Respondent'soppositionto the Union's attempt to organizeBlythe Motor Lines,he was putting him on night at an increase in wage andthat Diaz replied that he didn't want to work nights andwas resigning immediately. Mendez further testified thathe told Diaz, "In that case, you might as well finish out theday and resign," but that Diaz insisted upon resigning thenand there and did so.On the other hand, Diaz' testimony shows that PresidentMendez on the day of his discharge called him, into hisoffice and told him that since it appeared from hisconversation with him of the preceding day that Diaz"wasn't going to be happy working at night ... it would bebest for" Diaz to leave "because he [President Mendez]didn't care to have anybody working for the company thatwasn't happy." Mendez also said "Besides, you think I amnothing but a thief." Diaz replied, "Wait a minute. I nevermade a statement like that. If you want me to leave, I willleave, but don't say that I said anything like that." Mendezended the conversation by saying "Well, no sense inarguing about it."From my observation of the demeanor of the witnessesand the entire record, I credit Diaz' above version of hisdischarge.In his testimony under cross-examination PresidentMendez gave as his sole reason for discharging Diaz thedeclaration that Diaz made to him that he was "going toquit the minute he got another job." In further explanationof the discharge, Mendez testified that "I don't wantanybody working for us if a man tells me he is just going towork for a period of time." It will be considered belowwhether this constituted the real reason for the dischargeof Diaz.The record establishes through the testimony ofPresidentMendez that it takes the Company at least 6weeks to train a new mechanic in the operations of itsmechanical shop before he can be fully effective in hiswork.President Mendez' testimony further establishes that heconsidered Diaz a good mechanic and that the Companywas "always trying to get good mechanics."Mendez' testimony under cross-examination also showsthat such derogatory remarks as Diaz had made about theCompany and members of the Mendez family did not playa part in Diaz' discharge.Discussionand ConclusionsThe record as a whole shows that Respondent has hadmany years of experience in opposing any unionorganization of its employees and that it has been willing tolose tens of thousands of dollars to combat the Union'sattempt to organize its wholly owned subsidiary, BlytheMotor Lines, Inc.20The record further discloses that Diaz had been activelyengaged in attempts to organize his fellow workers in themechanics shop for some weeks prior to his discharge.The record is also clear that Respondent receivedinformation of union activities among its employeesthrough at least one informer some weeks in advance ofDiaz' discharge. The record also shows that Diaz disclosedhis union sympathies and attitudes directly to one of theMendez brothers, Shopwide Supervisor Armando Mendez,just 2 days before his discharge. From all these facts andthe above findings of numerous 8(a)(1) violations, it isInc. It is merely cited to show the extent of Respondent'sinvolvementin opposing union shopsat its terminals. REDWING CARRIERS77inferred and found that Respondent had knowledge orsuspicion of Diaz' union activities for some weeks prior tohis discharge.The finding noted above in connection with theconsideration of the discharge of M. Vicente Gomez, towit, that Respondent follows the policy of rooting out union"instigators," is also pertinent here.The record supports the inference and conclusion thatRespondent sought to deflect Diaz' union activities byoffering him a foreman's position at its Jacksonvilleterminal.This offer was made to Diaz by Supervisor PeterRomero at the request of President Mendez. When thisattempt failed because of Diaz' refusal to accept the offer,President Mendez triedagain todivert Diaz from his unionactivitiesby personally offering to make him nightforeman of the mechanics' crew of the Tampaterminal.When this also failed, it is evident that Mendez sought toforce Diaz to quit by peremptorily transferring him to thenight crew as an ordinary mechanic, knowing full wellDiaz' dislike of a night job. When Diaz gave in to this, butonly after he had told his cousin, President Mendez, thathe would quit the moment he could find another job,Mendez on the very next day outrightly discharged Diaz.Mendez gave no sound business reason for wanting toassign Diazto the night crew as an ordinary mechanic oras to why he selected Diaz out of the day crew of some 24mechanics for the transfer. There is no evidence that hecaused the transfer of any other daytime mechanic to themuch smaller night crew. The evidence shows that Diazwas a good mechanic and that Respondent was having ahard time recruiting good mechanics. Under thesecircumstances, it would appear that Respondent, followingits own best interests, would have wanted to retain Diaz onthe day shift where he was and wanted to be, and to havelooked elsewhere for a night mechanic, if it really neededone. Mendez stated under cross-examination that he firedDiaz solely because Diaz had announced he would quit thenight job as soon as he could find another job because he(Mendez) didn't want anyone working for the Companywho contemplated quitting. In view of the fact that theCompany found it hard to get good new mechanics andalso because newly hired mechanics require 6 weeks oforientation on the job before they became fully effective, itappears that Mendez' avowed reason for discharging Diazbefore he found a replacement was not the real reason forDiaz' discharge.Under all the circumstances of record, I find thatRespondent's avowed reason for Diaz' discharge waspretextual and that Diaz was discharged because of hisunionactivities which Respondent found it could not curbin any other way.I further find that the unfair labor practice involved inthe discharge of Diaz, despite the fact that he was amechanic and not a driver, is relevant to the objections tothe election held for drivers in Case 12-RC-2483 in thisconsolidated proceeding because it created an atmospherethat made a free choice among drivers improbable due tothe fact that Diaz was articulate and a blood relative of themanagingMendez family of Respondent.1.8(a)(1)Issue asto the Discharge of Henry P. SavageThe complaint charges the Respondent with theunlawful termination of the employment of Henry P.Savage "because the said employee stated that he wouldreport a grievance between himself and Respondent to theNational Labor Relations Board" and that the Respondentby such act "did interfere with, restrain and coerce, and isinterfering with, restraining and coercing" said employeein the exercise of the rights guaranteed in Section 7 of theAct, and thereby did engagein and is engaging in unfairlabor practices affecting commerce within the meaning ofSection 8(a)(1) ... of the Act."2'Henry P. Savage, presently 63 years old, was hired byRespondent on October 10, 1963, to work in its stockroomand as anerrand boy,at itsTampa terminal. He wasterminated on June 1, 1966, after a little over 2-1/2 years ofemployment under the circumstances hereinafter related.Savage's supervisors were the brothers William (Bill)andArmandoMendez,heretoforeidentifiedasRespondent's vice president and shopwide supervisor,respectively.Savage also took orders from Enovaldo Diaz, morecommonly known as Eddie Diaz 2' and Charles Rumore.From the record as a whole,it isfound that Diaz was moreor less in charge of the stockroom23at all times herepertinent;CharlieRumore's position in the record isdescribed as "stockroom boy." Diaz is a first cousin toPresident Charles Mendez and is related by marriage toVice President Gilbert Pierola. Diaz commenced hisemployment at Respondent's Tampa terminal in April1966, only some 2 months before Savage's discharge ofJune 1, 1966, but had had 3 years of prior employment atRespondent's Jacksonvilleterminal.One of Savage's duties was to pick up parts from variousautopart supply houses in Tampa, as ordered by thestockroom, usually by telephone. The Company alsoentrusted Savage with the making of Respondent's bankdeposits. Savage used a company car or truck for thesepurposes and combined the making of company bankdeposits with the picking up of auto supply parts. Ordersfor the pickup of auto parts were sometimes complexbecause of the diversity and number of the parts ordered,and because orders were not infrequently placed bytelephonewithout Savage's knowledge after he hadstarted out on his round of pickups.There is some evidence that Savage, during the courseof his 2-1/2 years of employment with Respondent, wouldoccasionally overlook pickingup an item amongthe manyhe was to pick up at supply houses pursuant to order, butthe evidence on this is vague. Shopwide SupervisorArmando Mendez recalled two or three instances of theseevents which had come to his attention from the supplyhouses.He also testified that he had receivedsimilarinformation from stockboy Rumore. On the other hand,Rumore, who had worked in Respondent's stockroomduring all of the period that Savage was there, could recallonly two suchinstancesinSavage's 2-1/2 years ofemployment with Respondent. Savage in his testimonydenied that there had beenany instancesof this. From the21 It should be noted that the complaint does not charge theRespondent with a discriminatory discharge of Savage under theprovisions of Section 8(a)(3) Accordingly, employer knowledge ofunion activity on the part of Savage,if any, is not material to theissue of whether the discharge of Savage constitutes a violation ofSection 8(a)(1) of the Act22 The Enovaldo or Eddie Diaz here referred to is not to beconfused with Armando M Diaz, the aforementioned allegeddiscriminatee."This is noted as background,the complaint does not allegesupervisory status for Diaz 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecord as a whole, it is found that there were no more thantwo or three instances of Savage's overlooking parts to bebroughtback from supply houses to Respondent'sterminalin the 2-1/2 years he had been employed byRespondent.Rumore's testimony further establishes that Savagealways followed instructions, but that he was a little slow.Respondent does not contend that Savage was terminatedfor slowness.On one occasion some 2 years before Savage'stermination,someone broke into his locked and parkedcompany truck and stole from its glove compartment" acompany deposit of some $800 which Savage was todeposit at a bank. Respondent was reimbursed for this lossunder its insurance coverage. The record herein does notshow any personal negligence on Savage's part in thedescribed incident.RespondentdoesnotquestionSavage's personal integrity.25On May 31, 1966, Savage was asked by Eddie Diaz andCharlie Rumore to pick up a pair of windshield wipers at asupply house in Tampa, among other auto parts. Returningfrom his errands that day after 6 p.m., Savage found thestockroom locked and both Diaz and Rumore gone for theday.Using his stockroom key, Savage unlocked thestockroom and deposited therein at a place where bearingswere kept the auto parts he had picked up at the supplyhouse that afternoon, including the windshield wiperswhich as he remembered he took special care to hideamong the parts, presumably so that they would not bestolen. The purchase price of the wipers was $3.24. Thenext morning at 7:30 Eddie Diaz, being unable to find thewipers, asked Savage where they were. Savage after asearch was also unable to find them, and despite a diligentsearch by all concerned, the wipers were never found. Acheck with the supply house showed that the wipers hadnot been left there.Vice President Bill Mendez came by the stockroom thatmorning atabout 9:30 and notified Savage that if he didnot find the windshield wipers, he would have to pay forthem.Thatsameday upon his return from his lunch hour,Savage found his timecardwas missingfromitsusualplace and was in the hands of Diaz. It is undisputed thatDiaz at that time demanded Savage to sign a typewrittenstatement to the effect that he would pay for the missingwipers. The record is also clear that Savage became upsetand angry at this demand because, as he told Diaz, he hadnever known the Company in the 2-1/2 years he hadworkedat itsTampa terminal to demand such anagreement, since missing parts were not an infrequentoccurrence at the terminal. It is also undisputed thatSavage at first declined to sign the document. It isdisputed exactly what occurred between Diaz and Savageafter this.Savage's testimony shows that he signed the documentonly after receiving an ultimatum from Diaz that he eithersignthe paper or be fired. Savage signed, but he notifiedDiaz of his positiveintentionto take the matter up with the24 The record shows that the glove compartment of the truckfrom which the company bank deposit was stolen did not have alock25 This appears from G C.Exh. 3.26 In his testimony Savage said he had told Diaz that heintended to go to the "NLR" or "LBR" about the wiperreimbursement document he had been required to sign I findfrom the record that Diaz and all other parties who becameconversant with Savage's threat to take the matter up with theNational Labor Relations Board.26 I credit this testimony,as itappears throughout Savage's testimony that he wasboth completely honest and sincere and wholly guilelessand artless in his testimony. After signing the agreement,Savage demanded and received from Diaz a copy of thedocument. Diaz at that time returned to Savage histimecard.Within a few minutes, Diaz took the originalsigned agreement into Shopwide Supervisor ArmandoMendez' office and placed it on his desk. Vice PresidentBillMendez frequently stops into this office for use of thetelephone and to conduct other business. The evidenceshows that Armando and Bill Mendez discussed with eachother the missing windshield wiper blades incident.Diaz in his testimony not only denied that he hadthreatened Savage with termination if he did not sign thewiper reimbursement agreement, but also denied thatSavage had told him that he intended to go to the NationalLabor Relations Board about the incident. Rumore, theother stockman, also denied that Savage in later speakingto him about the document said anything about going tothe National Labor Relations Board about the matter, butadmitted that Savage had said to him, "he knew the properpeople to see." From the demeanor of these two witnessesand from the fact that Rumore admitted that Savage hadtold him "he knew the proper people to see," I do notcredit their denials that Savage had declared his intentionto see the National Labor Relations Board about beingrequired to sign the wiper reimbursement agreement.The credited testimony of Savage further shows thatVice President Bill Mendez approached Savage aboutmid-afternoon of the same day and in a harsh voice, afterstriking him on the arm, demanded, "Old man, give methat paper !" The reference was to Savage's copy of thewiper reimbursement agreement. Savage immediatelycomplied with the demand, which Bill Mendez in histestimony did not deny.At the close of the same day at or about 6 p.m. as he wasabout to quit work for the day, Savageagainfound histimecard missing from the rack. As he was looking for it,Shopwide Supervisor Armando Mendez came along andasked Savage to come into the stockroom in order tospeak with him privately. The credible testimony ofSavage shows that Mendez said to him, "Henry, I'm sorry.Ihate to do this to you, because we got along good in thestockroom. My hands is tied. You should not have said`LBR';27 you are fired."28 Mendez had with him theagreement Savage had signed to reimburse the Companyfor the missing windshield wipers and as he uttered theabove-noted words to Savage, tore up the document.Not quite at first catching the significance of Mendez'remarks, "My hands is tied. You should not have said`LBR'," Savage specifically inquired why he was beingfired.Mendez told him, "Rumore [the stockroom boy]says `you left parts in town. -29Armando Mendez testified that while the immediatereason for the termination of Savage was the incident ofthemissingwindshieldwiper blades, he was alsodischarged because of the past accumulation of such"NLR" or "LRB" knew that he was referring to the NationalLabor Relations Board27 Armando Mendez' testimony shows that he also uses theletters"LRB" to refer to the NationalLaborRelations Board28 Savage testified substantially as shown above under bothdirect-and-cross examination29 This appears from Savage's testimony under both direct-andcross-examination REDWING CARRIERSincidents.Considerationwillbe given below to thequestion of whether these assigned reasons for thedischarge of Savage constituted real motivation for histermination.Armando Mendez testified at the hearing herein bothunder direct-and-cross examination that the decision toterminate Savage was a joint decision arrived at by VicePresident Bill Mendez and himself. But in an affidavitdated some 6 weeks earlier'30 Armando Mendez flatlystated,"Terminating Savage was entirely my owndecision.No one else required me to do it or suggestedthat I do it." At the present hearing Armando Mendezcategorically denied that he had told Savage he was beingdischarged because he threatened to go to the "LBR" orthat he even used the letters "LBR" when he terminatedSavage.Due to the discrepancy between ArmandoMendez' aforementioned statement in his affidavit and hisnoted testimony at the hearing and also by reason of myobservation of Armando Mendez' demeanor, I do notcredit his denial that he told Savage that he was beingdischarged because he threatened to go to the "LBR" orhis denial that he even used the letters "LBR" when hewas terminating Savage.In an earlier section31 of this Decision, it was found thatSupervisor Peter Romero interrogated Savage in Maysometime subsequent to May 9, 1966, as to how Savagestood "with the Union" and that Savage had replied,"Neutral."When pressed for a more definite answer, heagainreplied, "Neutral." The testimony of Savage furtherestablishes that at about the time of this incident withPeter Romero, Vice President Bill Mendez came up toSavage in the stockroom and after striking Savage on oneof his arms with sufficient force to cause him to drop somepapers, said to him, "The Union is no good."No evidence was presented to show that Savage hadsigned a union authorization card or that he wasparticipating in the efforts of the Union to organize theRespondent at or prior to the time of his termination.The Respondent, however, was aware of the unionactivities among its driver and shop employees at the timeof Savage's termination by reason of the then pendingrepresentation election. Its officers had reason to suspectthat Savage might vote for the Union because of hispersistent refusal to answer questions by a companysupervisor as to how he stood on the union questionthrough his response that he was "Neutral."Discussion and ConclusionsWith the resolution of the credibility issues as set forthabove, the ultimate issue is whether Savage wasterminated for cause by Respondent "for leaving parts intown" as contended by Respondent or whether Savagewas discharged in violation of Section 8(a)(1) of the Actbecause he threatened to go to the National LaborRelations Board to "report a grievance between himselfand Respondent," as set forth in the complaint andcontended by General Counsel.Under all the evidentiary facts set forth above and fromthe impressions gained from the demeanor of witnesses, Ifind and conclude that Savage was discharged because ofhisthreattocomplain to the Board about thereimbursement agreement he was forced to sign.30 As reflected in G C Exh. 331 See findings above under section entitled "8. Incidentsunder paragraph 60)," etc.79I further find that the unfair labor practice involved inthe discharge of Savage is not relvant to the objections tothe election in Case 12-RC-2483 in this consolidatedproceeding because the incident does not relate to anemployee in the drivers unit involved in said case. SeeGoodyear Tire and Rubber Company, supra.All the evidentiary facts of record show, and it is found,that Savage was a reasonably satisfactory employee. Thisis evident from Romero's testimony that Savage compliedwith all orders. The fact that Savage was a reasonablysatisfactory employee is made even more evident from theremark32 made by Savage's supervisor, Armando Mendez,to Savage in terminating him. He said, "I hate to do this toyou, because we got along good in the stockroom." Therecord further shows that out of the hundreds of auto partsSavage brought back to Respondent's terminal fromsupply houses in his 2-1/2-year tenure with Respondent,there were only two or three times that he forgot to pick upor overlooked a part that had been ordered. Suchminimalnegligence on the part of an employee would not normallycause an employer to discharge the employee.The matter of Savage's affiliation or sympathy with theUnion became suspect to Respondent some 2 weeks priortohisterminationwhen Savage told an inquiringsupervisor that he stood "Neutral" on the subject of theUnion.At the time of Savage's discharge, a representationpetition was already pending before the Board requestingan election among Respondent's employees at its Tampaterminal and Respondent had already started its vigorousand in part unlawfu133 antiunion campaign.The record further shows, as will appear below withrespect to discriminatee Robert A. Gonzalez, that theRespondent is extremely sensitive about having anycomplaints lodged with the Board against it.In view of these evidentiary facts, it is held thatRespondent's assertion that Savage was fired "for leavingparts in town" is pretextual and a cover for dischargingSavage for suspected union activities and for Savage'sdeclared intention to invoke the jurisdiction of the Boardby filing a complaint or grievance against Respondent.Under all the evidence of record including the fervor ofunion activities at the terminal, Savage's threat to take hisgrievance to the Board manifested an intention "to engageinother concerted activities for the purpose.ofprotection"within themeaning of Section 7 andRespondent's discharge of Savage because of this threatconstituted an act of interference and coercion in theexercise of rights granted by Section 7 of the Act inviolation of Section 8(a)(1) of the Act.InH. B. Roberts of Local 925, Operating Engineers v.N.L.R.B.,350 F.2d 427, 428 (C.A.D.C.), it was held, "theright of an employee to file charges is protected underSection 7." In the same case the District of ColumbiaCircuitquoteswith approval the Board's holding inLocal 138, International Union of Operating Engineers,148 NLRB 679, 681, as follows:Section 10 of the Act grants to the Board exclusiveauthority to prevent and remedy unfair laborpractices and, in furtherance of the exercise of theBoard's authority, confers upon any person the rightto file an unfair labor practice charge. The right to filecharges is indispensable to the administration of the32 As credibly testified to by Savage13 The referenceabove is to Respondent'snumerous 8(a)(1)violationsas found above. 80DECISIONS OF NATIONAL LABOR RELATIONS BOARDAct since the Board cannot initiate its own processesand no unfair labor practice complaint can issue inthe absence of a valid charge.... an employer violates the Act by resorting torestraint and coercion to restrict the right of anemployee to file a charge ... such conduct by anemployer violates Section 8(a)(1) ....The question of whether the grievance Savagethreatened to file with the Board would have had merit asa basis for a valid unfair labor charge under the Act isimmaterial. This could not be determined until the Boardhad acted on the grievance. Any act by an employer toprevent the filing of a grievance by an employee with theBoard constitutes an interference with Board proceedings.As noted by the Supreme Court inN.L.R.B. v. MackayRadio & Telegraph Co.,304 U.S. 333, 344, "The wisdom orunwisdom of the men, their justification or lack of it" isimmaterial to the determination of their rights under theAct.J.8(a)(4)and (1)Issues as to the Dischargeof Robert A.GonzalezThe complaint charges that Respondent discriminatelydischargedRobert A.Gonzalez on July 15, 1966, inviolation of Section 8(a)(4) and (1) "because said employeejoined or assisted the Union, or engaged in other union orconcertedactivitiesforthepurposeofcollectivebargaining or mutual aid or protection, and because saidemployee gave testimony to an agent of the National LaborRelations Board ...."Robert A. Gonzalez, a mechanic, was employed byRespondent for a total of nearly 5 years of continuousemployment prior to his discharge. He was hired inNovember 1961. In the past 3 years of his employment, heworked in the brake shop of Respondent's Tampa terminalas one of two or three employees under the supervision ofLorenzoLima.34HewasterminatedontheaforementioneddateofJuly 15,1966,under thecircumstances hereinafter related.Gonzalez' wage scaleearningsthroughout his 5-yeartenure with Respondent was $1.55 an hour except that hereceived a 10-cent increase in the last week or so of hisemployment. His overtime was paid at the same rate asregular time. A recommendation from his supervisor,Lima, tomanagementthat he be paid time and a half forovertime was rejected.Gonzalez' employment at Respondent's brake shopcalled for a 6-day week for as many hours a day as requiredwhich was generally more than 8 hours and sometimes upto 12 and 13 hours per shift. In his last year of employmentbecause of the long hours he put in, Gonzalez wouldusually take a half day off from the expected 6-dayworkweek. He sometimes told Lima that he was taking thehalf day off, but there were an equal number of times whenhewould walk off without telling anyone about it.Gonzalez' testimony shows that he was not critized for thispractice.From the record as a whole, it is found thatRespondent'smanagementwentalongwith this practicebecause of the long hours Gonzalez and others in the brakeshop were expected to work without the usual overtimepay.a4 In an earlier section of this Decision,the statusof LorenzoLima, which was placed in issue by the pleadings, was found to bethe supervisor of both Respondent's brake shop and body shop atall times here pertinentThe record also discloses unauthorized leave taken byGonzalez on Christmas Day 1965 and his next workdaysome 6 months before his discharge. Gonzalez wasscheduled to be off duty on Christmas Day 1965 and towork on New Year's Day 1966, whereas his workingsupervisor, Lima, had the reverse situation. At Lima'srequest,Gonzalez agreed to exchange schedules withLima and to work on Christmas Day and be off on NewYear's Day, so that Lima would not have to work onChristmas Day. Pursuant to this arrangement, Gonzalezreported to work that Christmas Day, but he and hiscolleague, Manuel Alvarez, after completing an emergencyrepair on a vehicle, quit work and took off some 2 hourslater at or about 9 a.m., contrary to their agreement towork all day. The next workday, the following Monday,Gonzalez and Alvarez reported to work at theusual time,but finding their timecards missing from the rack, theydecided to take the day off and walked out of the shop.They were back at work the next day, with Gonzalezworking another 6 months before he was discharged andAlvarez still working for Respondent at the time of thehearing herein. After returning to work, Alvarez waswarned by Shopwide Supervisor Armando Mendez that ifhe took off again from work without permission, he wouldbe discharged. The credible testimony of Gonzalez showsthat he did not receivea similar warningfrom ArmandoMendez, but knew that he had incurred the displeasure ofMendez because Mendez did not speak to him for 2 weeksthereafter.The record also contains other evidence showing thatthe Company is fairly tolerant about leave taken withoutprior permission or notice.BenjaminSmall (heretoforementioned in connection with the issue as to Lima's statusas supervisor of the body shop) was one of three bodyrepair employees working in Respondent's body shop, alsounder the supervision of Lima. The testimony of Smallestablishes that in 1966 he took at least 10 full workdaysoff without asking anyone's permission and that in 1966 healso left his job at mid-day no less than threetimeswithoutnotice to anyone at the shop. He was never punished orreprimanded for any of these unauthorized leaves exceptthat on one occasion Vice President Bill Mendez told himthat "he didn't want me being off any more."Sometime in March 1966 Gonzalez signed a unionauthorization card. Thereafter he and Raymond C. Garcia,another shop employee andalso analleged discriminateeunder the complaint, became extremely active inorganizingRespondent's shop employees.Gonzalezhimself succeededin signingup some 21 or 22 shopemployees out of the approximately 70 shop employees inthe Tampa terminal. As heretofore noted the Union wonthe representation election held in July 1966 amongRespondent's shop employees.Itwas shown in detail in an earlier section of thisDecision35 that one of Respondent's vice presidents hadbecome aware of Gonzalez' extensiveunionactivities atthe Respondent's shop as early as April 1966.On June 4, 1966, Gonzalez was instructed by VicePresidentMario R. Cabrera to see President CharlesMendez before the day was over and informed him itwould be in his interest. At noon Lima reminded Gonzalezthat the president wanted to see him. Gonzalez then wentto Mendez' office and after being admitted thereto by theas See findings above under subcaption"1Incident underparagraph 6(a) " REDWING CARRIERSpresident's secretary, Mendez asked him what he wanted.Gonzalez replied that he had been told by Cabrera thatMendez wanted to see him. Mendez engaged in somefurther fencing by asking Gonzalez what his trouble was.Gonzalez replied, "I don't have any troubles." Mendezthen said to him, "I know they haven't been treating youright about your pay and, if you keep your mouth shut, Iwill give you a dime raise starting as of today, and you willget it next week. You know, at Blythe [the aforementionedsubsidiary motor carrier of Respondent's] we had a unionelection.We defeat them two to one, and I want to defeatthem here in Tampa 20 to one, and I want you to go overthere and give me a hand in defeating the union here inTampa 20 to one." Mendez mentioned to Gonzalez that hecould get him [Mendez]into alot of trouble for giving hima raise at a timewhen the representation election wascoming up as the Company "wasn't supposed to give anyraisesatall"under such circumstances, and askedGonzalez not to mention the raise to anyone. The incidentsrelated in this paragraph are based on the creditedtestimony of Gonzalez.At the hearing, President Mendez readily corroboratedGonzalez' testimony that he [Mendez] gave Gonzalez a 10-cent raise at their conference of June 4 and that he "didtell him to don't tell no one" as the Company was "notsupposed to increase wages while we got labor matterspending." He also told Gonzalez he would "appreciate you[Gonzalez]not mentioningthis to nobody ...." Mendez'testimony also shows that at the same conference he askedGomez "for his support" in the forthcoming election by his"vote against the union." However, Mendez branded as ahe Gonzalez' testimony that he [Mendez] gave Gonzalez"the raise in order to get him to work against the union,and I deny it."Mendez testified that he was motivated to give Gonzalezthe 10-cent raise at the June 4 conference becauseGonzalez "sold me the idea" by his abilityto answerquestions concerning his work which evidenced superiormechanical ability and by his complaints that he deservedmore pay than his colleague Manuel Alvarez who wasreceiving the same pay because Alvarez was slower, losttimefrom work from time to time due to drinking, and hadonly 2 years of serviceas againstGonzalez' 5 years ofservicewith the Company. Gonzalez in his creditedtestimony denied that he made any requests for a wageincreaseor that Alvarez'namewas even mentioned at hisJune 4 conference with Mendez.36 From the demeanorobservation of Mendez, I do not credit his above-statedreasons forgivingGonzalez the 10-cent raise.But Mendez'said testimonyis alsorejected because of other factors;i.e., that the wageincrease was givenGonzalezat a timewhen a representation election was pending among shopemployees; that Respondent had theretofore taken a hardline against wageincreasesas appears from the fact thatGonzalez had not receivedawage increasedespiterepeated requests in the 5 years he had worked forRespondent;thatanearlierrecommendationofSupervisor Lima that overtime be paid to Gonzalez at therate of one and a half overregular wageshad beenrejected; and that theraiseherein questionwas madesolely on theinitiativeof PresidentMendez withoutrecommendation of Gonzalez'immediatesuperior, Lima,or the Shopwide Supervisor Armando Mendez. These38 However the record shows that Gonzalez had made repeatedprior requests to President Mendez for wage increases based onhis seniority and superior qualifications to that of Manuel AlvarezThese requests had been denied81factors suggest thatMendez' real reason for givingGonzalez a raise was other than those stated by him.Sometime after his June 4 conference with PresidentMendez, Gonzalez reported his wage increase to an agentoftheNationalLaborRelationsBoard and thecircumstances under which he received the raise as shownabove from his testimony.Word of this reached Mendez from the Board andalthough the Regional Office did not indicate the source ofits information, Mendez immediately associated Gonzalezwith the complaint. On July 11, 1966, Mendez sought outGonzalez at his station, waited for him until he returnedfrom lunch, and then bitterly assailed him for "lying" tothe Board that he had been given a "wage increase in orderto work against theunion." He also said to him (as reflectedin the credited testimony of Lima), "Didn't I tell you that,if I would give you a raise, not to go tell 'em about the raisebecause I am violating the law if give you a raise?," andcalled upon Gonzalez to acknowledge that he had givenhim the raise because of Gonzalez' complaint that hedeserved more than his colleague Alvarez.37Gonzalez replied that he understood when he got theraise that it was "to help him [Mendez] to defeat the union20 to one."Continuing, Mendez told Gonzalez: "And furthermore,letme tell you this. Whether the union wins or not, I willnever sit down to negotiate a contract with the union."Mendez also told Gonzalez that from then on he wouldsee to it that Gonzalez worked every minute of the workingday even if it meant that he (Mendez) had to be at the shopall day to watch Gonzalez.Mendez thereupon ordered Gonzalez back to work andstated that he was canceling immediately the 10-cent raisehe had given him. Gonzalez worked for about 45 minutesand finding himself feeling high strung and nervous fromthe calling down he had received from Mendez and fearingthatMendez might return to continue the argument, hedecided to take the rest of the day off. As it was noontimeand Lima was not present, Gonzalez asked his colleagueAlvarez to have Lima ticket him out when he returned tothe shop. Upon receiving this request, Lima punchedGonzalez out about 1:30 p.m. and immediately reportedGonzalez' departure for the afternoon to Charles andArmando Mendez who happened to be together inArmando's office. The credited testimony of Lima and ofCharles Mendez in this respect shows that when CharlesMendez received the information about Gonzalez' takingoff for the afternoon without advance permission, hedecided then and there to treat Gonzalez' departure for theafternoonasa"quit" or voluntary termination ofemployment by Gonzalez. That night Gonzalez telephonedLima at his home to see what had happened and Lima toldhim what Charles Mendez had said.Notwithstanding the information received from Limathat Charles Mendez had characterized his departure fromthe work the preceding afternoonas a quittingof his job,Gonzalez showed up at the brake shop the next morning(July 12) and asked Lime for 2 or 3 days off work on theground that he was sick. Lima referred him to ArmandoMendez and Armando, obviously discounting CharlesMendez' statement of yesterday that Gonzalez had "quit,"told Gonzalez that his request for time off was up to Lima.Lima thereupon granted the request.31 As heretofore noted, the credited testimony of Gonzalezshows that the name of his colleague Manuel Alvarez was notmentioned at Gonzalez'meeting with Mendez on June 4,1966 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe next day, July 13, after working hours, Limacontacted Gonzalez to convey to him a message fromCharlesMendez and Bill Mendez that they no longerwanted him at the shop.Gonzalez nonetheless reported to work on July 15 andwhile looking for his timecard, Vice President Bill Mendezcame along, told him his card was no longer in the rack,informed him "you are no longer employed here," andordered him to "Get out of here." Gonzalez asked: "Inother words, you fired me?" Mendez replied "No, youquit."Discussion and ConclusionsWhatever may be the reasons for Gonzalez' separationfrom Respondent, it is clear from the record and it is herefound that Gonzalez did not voluntarily quit his job but wasterminated by Respondent against his will, as theRespondent now appears to admit in its brief.38 The issueis thus narrowed to the question of whether Gonzalez wasterminated for his union activities and for giving testimonyto an agent of the Board in violation of Section 8(a)(4) and(1)asalleged in the complaint or whether he wasterminated for cause for taking unauthorized leave on theafternoon of July 11, 1966, as contended by Respondent.Respondent contends that Gonzalez was terminatedbecause he "disobeyed a direct order of the President ofthe Company to return to work and left the plant withoutpermission and without punching out." The reference hereis to the noon period of July 11, 1966, when PresidentMendez personally confronted Gonzalez and bitterlyreproached him for informing the Board that he (Mendez)had given him a raise to work against the Union, and thengruffly ordered Gonzalez back to work. The stingingrebuke so upset Gonzalez that he decided, after workingfor nearly an hour, to take the rest of the afternoon off andhaving made this decision he did leave the shop withoutadvance authorization and without punching out, but notwithout notice because in the absence of Supervisor Limahe left word with his colleague Manuel Alvarez to tell Limaabout his leaving and to request him to punch him outwhen he returned shortly from his lunch hour. PresidentMendez seized on this unauthorized walkout to terminateGonzalez. Even these bare facts, in conjunction with theknowledge Respondent had of Gonzalez'unionactivities,supports an inference that Mendez fired Gonzalez forinforming against him to the Board and to be rid of anactive and persistent union organizer and that Mendezused Gonzalez' unauthorized walkoff as a pretext for hisreal motive in discharging him. This inference, however, isreinforced by another factor. This is that Gonzalez intaking off on the afternoon of July 11 without priorpermission was merely following a practice he had beenfollowing for a year without reprimand or criticism fromhis supervisors. The record shows that the practice hadbeen tolerated by Respondent in silent recognition of thefact that its employeesin itsbrake shop who were requiredto work more than the standard 8-hour day, sometimes asmany as 12 or 13 hours, for a 6-day week, without thecustomary time and a half for overtime, were entitled tosome leeway.The Respondent seeks to justify the wage increasePresidentMendez gave Gonzalez on the eve of aas The opening paragraph of Respondent's proposed findings(p 32) with respect to Robert A Gonzalez reads "Robert A.Gonzalez was terminated after he left work without permission "11 On the basis of demeanor observations and because of otherrepresentationelectionasan "isolatedmeritwageincrease which was an exercise of business judgment."Any reading of the record, however, shows either directlyor by inference that the wage increase given to Gonzalez,his first in nearly 5 years, was made not only to silenceGonzalez as an active union organizer, but also to inducehim to workagainsttheUnion. It is apparent fromMendez' own testimony that he was aware he was violatingtheAct by giving Gonzalez, at the very time of thependency of the election, a wage increase with theadmonition that he was not to report it to the Board.I find and conclude that the firing of Gonzalez for takingunauthorized leave was a pretextual cover for discharginghim for giving testimony under the Act and for beingactively engaged in organizing the shop in which heworked. It is therefore found that Gonzalez' terminationconstitutes a violation of Section 8(a)(4) and (1)of the Act.K. Further Findings on Issues as to Interference, Coercion,and Restraint1.Incidents under paragraph 6(x) and (aa)Under paragraph 6(x) of the consolidated complaint, it isalleged that "On or about June 4, 1966, PresidentCharles E. Mendez gave an employee a pay increase andasked him to help Mendez defeat the Union in theelection."The record shows that the employee referred to above isthe aforementioned discriminatee Robert A. Gonzalez.From the findings set forth in the proceeding section ofthis Decision, it is found that the above allegations havebeen substantiated and accordingly, by reason of the factsso established, the Respondent is in violation of Section8(a)(1) of the Act.Under paragraph 6(aa) of the consolidated complaint, itis alleged that "On or about July 11, 1966, Respondent'sPresident Charles E. Mendez, asked an employee why hehad told the Board that Mendez had given such employeea raisein exchange for such employee's supportagainstthe Union in a coming Board-conducted election, told suchemployee that he [Mendez] would see that the employeeworked everyminuteif he [Mendez] had to run the shophimself, that he [Mendez] would eliminate the raise hehad earlier given such employee and that if the Union wonthe election he [Mendez] would never sign a contract withthe Union."The record here also shows that the employee referredto above is the aforementioned Robert A. Gonzalez. Fromthe findings set forth in the preceding section of thisDecision, it is found that the above allegations have beensubstantiatedthroughthecredibletestimonyofGonzalez39 and, accordingly, by reason of the facts soestablished, the Respondentis inviolation of Section8(a)(1) of the Act.2. Incident under paragraph 6(ff)Under this paragraph, it is alleged that "On or aboutJuly 16, 1966, Respondent's President Charles E. Mendeztold employees at a meeting that he would never negotiatewith the Union."factors discussed in the preceding section of this Decision, I donot credit such denials as were made by President Mendez at thehearing of the testimony given by Gonzalez in support of theallegations of the complaint here under consideration REDWING CARRIERSTestimony was received on the above from AngelPortugueswho had had employment at the Tampaterminal as a mechanic for the past 4 years.Portugues' testimony shows that the Company called ameeting of its Tampa shop employees on Saturday,July 16, 1966, just 2 days prior to the scheduledrepresentation election for Respondent's Tampa shopemployees. The meeting, which was attended by all shopemployees present that day, was addressed by both VicePresident Mario Cabrera and President Charles Mendez.The forthcoming election was the principal subject of theremarksmade by Cabrera and Mendez to the shopemployees. It is established by the credible testimony ofPortugues, both on direct-and-cross examination, thatPresident Mendez in his speech or remarks to the shopemployees "very clearly" told them he would "not sitdown at a table and negotiate with the Teamsters."In the above section of this Decision, it was found thatPresidentMendez had made a similar statement todiscriminatee Robert A. Gonzalez on July 11, 1966.The record as a whole shows that President Mendez hasbitterly opposed the Union over many years in its efforts toorganize Redwing's Tampa terminal employees. Based ondemeanor observations and the entire record hereinreflecting numerous violations of the Act, I do not creditPresident Mendez' denials that he did not tell his shopemployees at their meeting of July 16, 1966, that he wouldnot bargain with the Union.In summary it is found that the allegation of thecomplainthereunderconsiderationhasbeensubstantiated and that by reason of the facts thusestablished, Respondent is in violation of Section 8(a)(1) ofthe Act.L. Issues as to Alleged Discriminatory Discharge ofRaymond C. GarciaThe complaint alleges the discriminatory discharge ofRaymond C. Garcia as of about July 19, 1966, in violationof Section 8(a)(3) of the Act. Respondent's defense is thatGarcia was "replaced because of excessive absences."Garcia, age 54, was employed to work as a painter-helper in Respondent's Tampa terminal paint shopsometimein November 1965. He was terminated under theconditions hereinafter described on July 19, 1966.Respondent employs three painters (including painter-helpers) and one sprayerin itspaint shop. Garcia wasmade a sprayer shortly after he was hired as a painter-helper. He was employed to work a 54-hour week.By reason of illness, Garcia missed some 30 days ofwork between January 5 and June 22, 1966. Most of hisabsences were for only a day at a time, generally once aweek. Included in his 30 days of absences due toillnesswas a period of 8 days in April when Garcia washospitalized for treatment of a gastrointestinal ulcer. Hislast day of work was June 21, 1966. On June 23, 1966,Garcia'swifetelephonedRespondent'sShopwideSupervisor Armando Mendez to inform him that herhusband needed an operation and asked that his job bekept open until he could return to work. Mendez'testimony shows that he informed Mrs. Garcia "that if thisisgoingto take too long," he would have to hire areplacement. Garcia entered a hospital on June 27 for ahernia operation and was released on July 18. Respondentat no timenotified Garcia between his last day of work onJune 22 and July 18 when he was released from thehospital that his job was no longer open for him.83On July 18, 1966, the Board conducted an election atRespondent's Tampa terminal for the purpose of affordingRespondent's shop employees the right to vote on whetherthey wanted to be represented by the Union. As heretoforenoted the votewas infavor of the Union.Garcia, on the very day he was released from thehospital, participated in the election as the sole officialobserver for the Union and also voted in the electionwithout challenge from the Respondent who also had anofficial observer at the election. Garcia had become activein organizingthe shop employees of Respondent's Tampaterminalsome time in March or April 1966 and had himselfsucceeded in gettingabout 25 shop employees to signunion authorization cards. Garcia, together with theaforementioneddiscriminateeRobert A.Gonzalez,another shop employee, signed up more than half of thesome 70 shop employees in the unit.The Company had furnisheda listof some 81 shopemployees employedat itsTampa terminal as of May 25,1966, to the Board's Regional Office at Tampa. Garcia'sname and the names of the other herein involveddiscriminatees,Armando M. Diaz, Robert A. Gonzalez,and Henry Savage, were on the list. Respondent's VicePresident Mario Cabrera and a union agent met on theSaturday before the election of the following Monday(July 18) for the purpose of going over the May 25 list ofshop employees to make it current. By agreement betweenCabrera and the unionagent,thenames of theaforementioneddiscriminatees,Diaz,Gonzales,andSavage were eliminated from the list by appropriatemarkings because they were no longer in Respondent'semployment. Garcia's name, however, was not eliminatedfrom the list and as heretofore indicated he was allowed tovote in the election of Respondent's shop employees held 2days later on July 18, 1966, without challenge.On July 19 Garcia telephoned Respondent's ShopwideSupervisor Armando Mendez to let him know that hisdoctor had cleared him for work and to inquire if he couldreport to work. The credited testimony of Garcia showsthatMendez replied, "No, at this present time we havesomebody on your job. We neededa painter, so we just gotone now." Mendez gave Garcia no indication that he wouldbe recalled at some later date.Armando Mendez in his testimony, while stating he hadhired a replacement for Garcia, did not name thereplacement and stated at one point in his testimony thatthe replacement was hired a week after Garcia went onsick leave and at another point, that the replacement washired a week or two before the July 18 election. Asheretofore noted, Mendez told Garcia when he called thatas the Company needed a painter "we just got one now."Garcia was off his job for the hernia operation a total ofabout 3-1/2 working weeks when he called to informArmando Mendez that he was ready to go back to work.Discussion and ConclusionIam satisfied from the record that Respondent had nointention of terminating Garcia until it discovered onelection day, July 18, that Garcia was monitoring theelection for the Union. It then became painfully obvious toRespondent for the first time that Garcia was a staunchunion participant, a fact that had apparently alluded theCompany because of Garcia's nearly 4 weeks of absencedue to his operation. It was only then that the Companyseized upon his necessary absence for a rather commonmale operation (inguinal hernia) to terminate him. When 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDMrs. Garcia called Armando Mendez to let him knowabout her husband's forthcoming operation, she was nottold that his job would not be held open for him, but onlythat the Company could not hold it open indefinitely. Anabsence of a month for a hernia operation is not anindefinite period; common knowledge shows that mostmen are out for a period of a month for such operations.It is obvious that the Company considered Garcia anemployee on the Saturday before the election whenRespondent's Vice President Mario Cabrera went overwith a union representative very carefully the shopemployee list the Company had furnished the Board onMay 25 to make certain that it reflected only theemployees still deemed employees of the Company. It ismy observation that Cabrera is one of Respondent'sshrewdest officers,amancapable of quick and firmdecisions,who could be counted on to represent theCompany's best interests in a matter as important to it asthe election.While a number of employees were strickenfrom the list because they were no longer in the employ-ment of Respondent, the name of Garcia was not touchedor questioned. This is clear evidence that RespondentconsideredGarcia an employee of the Company forpurposes of the election only 2 days away, although onJuly 16 when the list of shop employees was in finalrevision Garcia was still on sick leave. Since it was onlyafter the Company observed Garcia at its own plantmonitoring the election for the Union that it notifiedGarcia that he had been replaced, it must be inferred thathe was discharged because of his union sympathies andactivities.While it is true that Garcia had about 30 days ofabsence due to illness in the 6 months prior to the time hehad to have his operation, there is no indication in therecord that Respondent was anything but tolerant aboutthis.I find and conclude that Respondent terminated Garciabecause of his union activities in violation of Section 8(a)(3)of the Act.I further find that the unfair labor practice involved inthe discharge of Garcia is not relevant to the objections tothe election in Case 12-RC-2483 in this consolidatedproceeding because the incident does not relate to anemployee in the drivers unit involved in said case and forthe further reason that since the discharge took placesome time after the drivers' election, it could not obviouslyhave had any effect on the earlier drivers' election.IV.THE EFFECTOF THE UNFAIR LABORPRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations ofRespondent as described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States, and such of them ashave been found to constitute unfair labor practices, tendto lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE REMEDYIt having been found that the Respondent engaged inunfair labor practices in violation of Section 8(a)(1), (3), and(4) of the Act, it will be recommended that the Respondent40 As set forth above under section III, F, and describedthereunder as "Incidents"numbered 6, 9, 10, and 11, undercease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Itwillbe recommended that Respondent offeremployeesM. VicenteGomez,Armando M.Diaz,Henry P. Savage, Robert A. Gonzalez, and Raymond C.Garcia immediate and full reinstatement to their former orsubstantially equivalent positions, without prejudice totheir seniority and other rights and privileges, and makethem whole for any loss of earnings they may havesuffered by reason of the discrimination against them, bypayment to them of a sum of money equal to that whichthey would have earned as wages from the date of thediscrimination against them to the date of offer ofreinstatement, and in a manner consistent with Boardpolicy set forth in F.W. Woolworth Company,90 NLRB289. Interest on backpay shall be computed in the mannerset forth in IsisPlumbing & Heating Co.,138 NLRB 716.Itwill be further recommended that the objections tothe election on which a hearing was ordered be sustained,and that the election held in Case 12-RC-2483, be setaside in view of the findings40 above which show that theRespondent substantially engaged in the unlawful conductcomplained of by the Union in its objections to the electionas set forth in the early portion of this Decision.Itwillalso be recommended that the Respondentpreserve and make available to the Board, upon request,payroll and other records to facilitate the computation ofbackpay.It will also be recommended, in view of the nature of theunfair labor practices the Respondent has engaged in, thatit cease and desist from infringing in any manner upon therights guaranteed employees by Section 7 of the Act.Upon the basis of the foregoing findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.Local 79, Teamsters, Chauffeurs, Warehousemen &Helpers affiliated with the International Brotherhood ofTeamsters, Chauffeurs,Warehousemen & Helpers ofAmerica, is a labor organization within the meaning ofSection 2(5) of the Act.3.Respondent's employees Peter Romero, LorenzoLima, and Dan H. Hanson have been at all times herematerial agents and supervisors of Respondent within themeaning of Section 2(11) of the Act.4.By discriminating in regard to the hire and tenure ofemployment of M. Vicente Gomez, Armando M. Diaz, andRaymond C. Garcia, thereby discouraging membership inthe Union, the Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(3) and (1) ofthe Act.5.By terminating the employment of Henry P. Savagebecause said employee stated that he would report agrievancebetween himself and Respondent to theNational Labor Relations Board, thereby restraining anemployee in the exercise of the rights guaranteed inSection 7, the Respondent has engaged in an unfair laborpractice within the meaning of Section 8(a)(1) of the Act.6.By terminating the employment of Robert A.Gonzalez because said employee joined and assisted theUnion in concerted activities for the purpose of collectivesectionIII,K, and described thereunder as "Incidents"numbered 1 and 2, and under section III, J and H REDWING CARRIERS85bargaining and because said employee gave testimony toan agent of the National Labor Relations Board, theRespondent has engaged in unfair labor practices withinthe meaning of Section 8(a)(4) and (1) of the Act.7.By engaging in the conduct set forth under sectionIII,above, dealing with various unfair labor practicesalleged under paragraph 6 of the consolidated amendedcomplaint and the subparagraphs thereunder, except asherein recommended for dismissal, Respondent interferedwith, restrained, and coerced its employees and hasengaged in and is engaging in unfair labor practices withinthe meaning of $ection 8(a)(1) of the Act.8.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in this case,I recommend that the Respondent Redwing Carriers, Inc.,its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in and activities on behalfof Local 79, Teamsters, Chauffeurs, Warehousemen &Helpers affiliated with the International Brotherhood ofTeamsters, Chauffeurs,Warehousemen & Helpers ofAmerica, or any other labororganization,by discharging orrefusing to reinstate any employees in violation of Section8(a)(1) of the Act for exercising the rights guaranteedemployees by Section 7 of the Act; and by discriminatorilydischarging or refusing to reinstate employees in violationof Section 8(a)(3) and (4) of the Act.(b)Threatening employees with retributive action ifthey did not stay away from the Union or any union.(c)Warning employees not to become involved with theUnion or sign its authorization cards.(d) Interrogating employees to determine who is urgingthe Union.(e)Threatening employees with changes in wages,hours, and working conditions in the event the Union orany labororganizationissuccessfulinpendingrepresentation elections.(f)Instructing employees to repudiate the Union or anylabor organization.(g)Threatening the loss of employee benefits if theemployees selected the Union or any labor organization torepresent them in negotiations with Respondent.(h)Promisingemployeesincreasedbenefitsinexchange for the repudiation of the Union or any labororganization.(i)Discharging employees known or suspected byRespondent of being union adherents.(j)In any manner interfering with, restraining, orcoercing employees in the exercise of their right to self-organization, to form,join,or assist labor organizations, tobargain collectively through representatives of their ownchoosing, and to engage in other concerted activities forthe purposes of collective bargaining or other mutual aidor protection, or to refrain from any and all such activities.2.Take the following affirmative action foundnecessary to effectuate the policies of said Act:(a)Offer toM. Vicente Gomez, Armando M. Diaz,Henry P. Savage, Robert A. Gonzalez, and Raymond C.Garcia full and unconditional reinstatement to their formeror substantially equivalent positions, without prejudice totheir seniority or other rights, privileges, or workingconditions.(b)Make the said M. Vicente Gomez, Armando M.Diaz,Henry P.Savage,Robert A.Gonzalez,andRaymond C. Garcia whole for any loss of earnings theymay have suffered, severally, in the manner set forth in thesection of this Decision entitled "The Remedy."(c)Notify the above-named employees if presentlyserving in the Armed Forces of the United States of theirright to full reinstatement upon application in accordancewith the Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after dischargefrom the Armed Forces.(d)Preserve and, upon request, make available to theBoard or its agents all payroll records and other recordsnecessary to analyze the amounts of backpay as set forthin the section of this Decision entitled "The Remedy."(e)Post at its terminal in Tampa, Florida, copies of theattached notice marked "Appendix. `41 Copies of saidnotice, to be furnished by the Regional Director forRegion 12, after being duly signed by Respondent or itsrepresentatives,shallbepostedbyRespondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any othermaterial.(f)Notify the Regional Director for Region 12, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.42IFURTHER RECOMMEND that paragraph 6(d) and (i) ofthe consolidated amended complaint, which having beenwithdrawn by General Counsel in his brief, be dismissed.IFURTHER RECOMMEND that paragraph 6(u) of theconsolidated amended complaint be dismissed for failureof proof.IFURTHER RECOMMEND that the objections to theconduct of the election be sustained, that the election heldon July 9, 1966, in Case 12-RC-2483 be set aside, and thatthe representation proceedings be and hereby areremanded to the Regional Director for Region 12 for thepurpose of conducting a new election at such time as hedeems the circumstances permit the free choice of abargaining representative.All motions made by Respondentin itsbrief, except tothe extent herein above granted, are hereby dismissed.11 In the event that this RecommendedOrder is adopted by theBoard, the words "a Decisionand Order"shall be substituted forthe words"the RecommendedOrder of aTrial Examiner" in thenotice.In the furtherevent that the Board'sOrder is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of AppealsEnforcing an Order" shallbe substitutedfor the words "a Decisionand Order."12 In the event that this RecommendedOrderis adopted by theBoard,thisprovisionshall be modifiedto read"Notify theRegional Director for Region12, inwriting, within10 days fromthe date of thisOrder,what steps Respondent has taken tocomplyherewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and in299-352 0-70-7 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDorder to effectuate the policies of the National IaborRelationsAct,asamended, we hereby notify ouremployees that:WE WILL NOT discourage membership in Local 79,Teamsters, Chauffeurs, Warehousemen & Helpersaffiliatedwith theInternationalBrotherhood ofTeamsters, Chauffeurs, Warehousemen & Helpers ofAmerica,orany other labor organization, bydiscriminatorily discharging or refusing to reinstateanyofouremployees,orinanymannerdiscriminatingagainst themin regard to their hire ortenure of employment, or any term or condition ofemployment.WE WILL NOT threaten employees with retributiveaction if they do not stay away from the said Union orany other union.WE WILL NOT warn employees not to becomeinvolvedwith the Union or sign its authorizationcards.WE WILL NOT interrogate employees to determinewho isurgingthe Union.WE WILL NOTthreatenemployees with changes inwages, hours, and working conditions in the event theUnion or any other labor organization is successful ina pendingrepresentationelection.WE WILL NOT instruct employees to repudiate theUnion or any other labororganization.WE WILL NOT threaten employees with the loss ofemployee benefits if the employees select the Union,or any other labororganization, to represent them innegotiationswith Respondent.WE WILL NOT promise employees increasedbenefits in exchange for the repudiation of the Union,or any other labor organization.WE WILL NOT discharge employees known orsuspected by the Company to beunionadherents.WE WILL NOT discriminate in the hire, tenure, orany term or conditions of employment of ouremployees to encourage or discourage membership inany union.WE WILL offer M. Vicente Gomez, Armando M.Diaz,Henry P. Savage, Robert A. Gonzalez, andRaymond C.Garciaimmediate,full,andunconditionalreinstatementtotheirformer orsubstantially equivalent positions, without prejudiceto their seniority or other rights, privileges, andworking condition.WE WILL make whole M. Vicente Gomez,Armando M. Diaz, Henry P. Savage, Robert A.Gonzalez, and Raymond C. Garcia for any loss ofearningsthey may have suffered by reason of thediscrimination against them, or other violations of theNational Labor Relations Act.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise oftheirrighttoself-organization,toform labororganizations, to join or assist the above-namedUnion, or any other labor organization of ouremployees,tobargaincollectivelythroughrepresentatives of their own choosing, or to engage inotherconcerted activities for the purposes ofcollective bargaining or mutual aid, or to refrain fromany and all such activities.All our employees are free to become, remain, or refrainfrom becoming or remaining members of any labororganization.REDWING CARRIERS, INC.(Employer)DatedBy(Representative)(Title)Note:We will notify M. Vicente Gomez, Armando M.Diaz,Henry P.Savage,Robert A.Gonzalez,andRaymond C. Garcia if presently serving in the ArmedForces of the United States of their right to fullreinstatement upon application in accordance with theSelective Service Act and the Universal Military Trainingand Service Act, as amended, after discharge from theArmed Forces.This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 706 FederalOfficeBuilding,Room 706, 500 Zack Street, Tampa,Florida 33602, Telephone 228-7711.